 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations,including mechanics,tiremounters, seat cover installers,stockmen,'2 and gas island attendants;excludingall otheremployees,office clerical employees,cashiers,salesmen,watchmen,guards, andsupervisors,as definedby the Act.[Text of Direction of Election omitted from publication.]" As it is not clear from the record whether the requested stockman actually worksin the service department,we shall permit him to vote subject to challenge.Gainesville Publishing Company, A Division of Cowles Maga-zines and Broadcasting,Inc.andRobert Lamar LeeandDorusE.NorwoodandGainesville Typographical Union,No. 911,International Typographical Union,AFL-CIOGainesville Publishing Company, A Division of Cowles Maga-zines and Broadcasting,Inc.andRosemary L. HertelandWilliam C. StrawnandGainesville Typographical Union, No.911, International Typographical Union,AFL-CIOandRich-ard P. ArnoldandPreston E.DenningtonandRaymond A.Glass.Cases Nos. 12-CA-2680-1,12-CA-2680-2,12-CA-2680-3,'12-CA-2737-1, 12-CA-2737-2, 12-CA-2737-3, 12-CA-2737-4, 12-CA-2737-5, and 12-CA-2737-6.December 28, 1964DECISION AND ORDEROn April 29, 1964, Trial Examiner Paul Bisgyer issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in,and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Decision.Thereafter,the Respondent filed exceptions to the Trial Examiner's Decision anda supporting brief.The General Counsel and the Charging Unionfiled no exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theentire record in this case, including the Trial Examiner's Decision150 NLRB No. 60. GAINESVILLE PUBLISHING COMPANY, ETC.603and the exceptions and brief,' and hereby adopts the findings,2 con-clusions, and recommendations 3 of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts, as its Order,4 the Order recom-mended by the Trial Examiner and orders that Respondent, itsofficers,agents,successors,and assigns,shall take the action set forthin the Trial Examiner's Recommended Order.51Respondent's request for oral argument before the Board is hereby denied as the rec-ord, the exceptions,and the brief adequately present the issues and positions of the parties2 Respondent has exceptedto the credibilityfindings made by the Trial Examiner. Itis the Board's establishedpolicy not to overrule a TrialExaminer'sresolutions as tocredibilityunless the clear preponderance of allthe relevantevidence convinces us thatthey are incorrect.Standard Dry Wall Products,Inc.,91 NLRB544, 545,enfd. 18'8F. 2d 362(C.A. 3).Such aconclusion is not warranted here3 In the absence of a specific exception,we adoptpro formathe Trial Examiner'srecommended remedy as it relatesto backpayfor discriminatees Strawn and Glass.f In view ofthe fact that Florida has enacted a so-called right-to-worklaw, we herebyamend the RecommendedOrderand notice of the Trial Examiner'sDecision by deletingthe references therein to union-security agreements.r, The Board includes as part of its order the Armed Forces provision now appearingin the notice to all employees attached to the Trial Examiner'sDecision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisconsolidated proceeding,with all the parties represented,was heard beforeTrial Examiner Paul Bisgyer on October 28 through 31, 1963,inclusive,in Gainesville,Florida, on the amended complaint of the General Counsel,'and the answer of the'The charge in Case No.12-CA-2680-1 was filed on July 8, 1963, by Robert LamarLee and a copy was served on the Respondent on July 13. The chargein Case No.12-CA-2680-2 was filedon July 12 by DorusE. Norwood and a copy was served on theRespondent on July 13.The original and amended charges in Case No.12-CA-2680-3were filedby the Union on July 31and August 26, respectively,and copies were servedon the Respondent on August 1 and 26, respectively.The charge in Case No.12-CA-2737-1 was filed on September11 byRosemary L. Hertel and a copy was served onthe Respondent on September 12.The charge in Case No.12-CA-2737-2 was filed onSeptember13 by WilliamC. Strawn and a copy was served on the Respondent on Sep-tember 16.The chargein Case No. 12-CA-2737-3was filed on September 16 by theUnionand a copy was served on the Respondent on September 17. The charge in CaseNo. 12-CA-2738-4 was filed on September 19 by Richard P. Arnold and a copy wasserved on the Respondent on September 20.The charge in Case No.12-CA-2737-5 wasfiled on September27 by PrestonE. Dennington and a copy was served on the Respondenton or about September 30. Finally, the charge in Case No.12-CA-2737-6 was filedOctober 29by Raymond A. Glass and a copy was served on the Respondent on October 30.At thehearing I granted the General Counsel'smotion to consolidate the Glass chargewith the instant proceeding and to amend the complaint to include an additional sub-paragraph designated"f" in paragraph 7 of the complaint,alleging that "On or aboutSeptember 20, 1963, Respondent constructively discharged its employee,Raymond A.Glass,"in violation of Section 8(a) (3) and(1) of the National Labor Relations Act, as amended.Motion to amend the caption of the complaint to reflect the consolidation was also granted.I also deny at this time the ill-considered motion of the attorney for the General Counselmade in its brief submitted after the close of the hearing, requesting summary judgment onthe allegations of the amended complaint relating to discrimination against Glass.How-ever,as later discussed,I find the violation based on the evidence produced at the hearing. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent,Gainesville Publishing Company, a Division of Cowles Magazines andBroadcasting,Inc.The issues litigated were whether the Respondent discriminatorilydischarged six employees in violation of Section 8(a) (3) of the National Labor Rela-tions Act,as amended,and bythis and other conduct interfered with, restrained, andcoerced employees in the exercise of their statutory rights in violation of Section8 (a)( 1 ) of theAct.At theclose of the hearing the parties waived oral argument.Thereafter,the General Counsel, the Respondent,and the Union filed briefs whichhave been carefully considered.Upon the entire record,2 and from my observation of the witnesses,Imake thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Florida corporation, and a wholly owned subsidiary of CowlesMagazines and Broadcasting, Inc., has its office and place of business in Gainesville,Florida, where it publishes The Gainesville Sun, a daily newspaper.During the 12months preceding the issuance of the complaint herein, the Respondent derived grossrevenue from its publishing operations in excess of $500,000.During the same periodit received materials valued in excess of $50,000, which were shipped to its Floridaplant directly from points outside that State. In the course and conduct of its opera-tions, the Respondent subscribes to interstate newswire services.I find that the Respondent is, and has been at all material times, engaged in com-merce within the meaning of Section 2(6) and (7) of the Act and meets the Board'sstandards for the assertion of jurisdiction in the newspaper industry.II.THE LABOR ORGANIZATIONS INVOLVEDIt is clear that International Typographical Union, AFL-CIO, and its charteredlocal, Gainesville Typographical Union, No. 911, both organizations hereinafter inter-changeably called the Union, exist for the purpose of dealing with employers concern-ing wages, rates of pay, hours, and other conditions of employment.Accordingly, Ifind that they are labor organizations within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The evidenceThe Respondent is charged with pursuing an unlawful course of conduct designedto undermine and frustrate the Union's efforts to organize the Respondent's compos-ing room employees.Alleged in the amended complaint are numerous acts of inter-ference, restraint, and coercion of employees, the discriminatory discharge ofemployees Robert Lamar Lee, Richard P. Arnold, Rosemary L. Hertel, and PrestonE.Dennington, the involuntary termination of employees William C. Strawn andRaymond A. Glass, and the reduction in the rate of pay of Ad Alley Foreman DorusE. Norwood and his subsequent demotion to a rank-and-file employee for refusing tocooperate in the Respondent's unfair labor practices.Although there are seriousconflicts in testimony respecting certain critical matters, there is much in-the recordwhich is uncontradicted. In ,resolving such conflicting testimony and making the2 After the close of the hearing the General Counsel moved to correct a number oferrors in the transcript of testimony.The Respondent filed a response, disagreeing Inonly two respects.The Respondent asserts that the word "directly" on page 92, line '14,was, correctly recorded.I find contrariwise that the correct word should be "directory"and 'was Intended to describe the work of a particular printing shop In which the Respond-ent had offered Lee employment (see transcript page 71, line 11).As for the other allegederror on page 320B, line 22, I deny the General Counsel's request to change "him" to"them" since It Is possible that the witness himself made the grammatical error. In allother respects, I grant his motion. I also grant the Respondent's proposed corrections onpage 128, lines 18 and 19, to substitute the word "called" for "caused."Finally, theTrial Examiner, on his own motion, orders the following corrections to be made in therecord: On page 20, lines 7 and 8, "into evidence" Instead of "in that event"; on page 20,line 14, "his" instead of "its" ; on page 29, line 15, "or" instead of "for" ; on page 63,line 24, "reverse side" for "copy" ; on page 316, line 13, "did" Instead of "do" ; on page 316,line 16, delete "not"; page 649, line 23, should read "In your brief you might pointout" ; on the same page, line 24, delete "proceed"; on page 700, line 20, Insert "A. No.";and onpage 830, line 6, delete "suspicious" and substitute "not getting." GAINESVILLE PUBLISHING COMPANY, ETC.605factual findings below, I have carefully considered the pattern of conduct and sequenceof events unfolded in the entire record, the proper relation of the attested facts toeach other, their inherent probability or improbability, the witness' candor or lack ofit, his interest in the case, and his demeanor on the witness stand.1.Supervisory structureAs indicated above, the Respondent publishes The Gainesville Sun. John R. Har-risonis its president and publisher. In charge of the composing room and pressroomisMechanical Superintendent and Production Director John C. Ward, Jr., also knownto the employees as Sam Ward.Under him are Foreman James Stafford Caldwell,who supervises the entire composing room, and Foreman Clyde W. Reynolds, whosupervisesthe pressroom.At the time of the hearing, there were approximately 32employees in the composing room who were the only employees the Union wasattempting to organize.Until his demotion and replacement by Ralph A. Swartz inJuly 1963, Dorus E. Norwood was ad alley foreman serving under Caldwell. It wasstipulated that all the named individuals possessed authority which I findmade themsupervisors within themeaning ofthe Act.2.Advent of the Union; the Respondent's reactionIn March or April 1963 3 employee Lee became interestedin a unionto representthe Respondent's composing room employees .4 Since Ad Alley Foreman Norwoodhad been a longstanding member of International Typographical Union, AFL-CIO,Lee requested him to arrange with a union representative to communicate with Leeabout organizing the employees.Norwood did this and Russell Waterson, an Inter-national representative, telephoned Lee and advised him to schedule an employeemeeting atthe Carpenters Labor Hall for Fridayevening,April 19, which he andanother representative planned to attend.Lee, thereupon, made the necessary prep-arations for the meeting and passed the word around among the employees.How-ever, the meeting was later deferred to an undetermined future date because of theinability of any union representative'to be present.The employees' interestin a unionand the scheduledmeeting onApril 19 did notgo unnoticed by the Respondent. In the early part of the week of the'§cheduled meet-ing, Publisher Harrison asked Foreman Norwood whether he was going to attend it.Norwood replied that since he was a member he intended to be there, if ameetingwas held.Harrison thereupon stated that he expected Norwood to bring informationacquired at the meeting to Mechanical Superintendent Ward, adding that he was notgoing to have any union in his plant.After this conversation, Norwood complainedtoWard about Harrison's request and expressed his inclination not to comply with it.Although Ward indicated that he did not expect him to violate his union obligationof secrecy, volunteered that he (Ward) had other means of securing this information .5About the same time employee Strawn overhead Harrison direct Ward to find outwho was responsible for this "uprising, or something to this effect" and "he'd fire himon the spot." 6On another occasion before the scheduled April 19 meeting, Ward asked CharneyJ.Thomas, an apprentice machinist, whether he had heard that a union meeting wasgoing to be held.When Thomas stated that he had heard such rumors, Ward inquiredwhether he planned to attend.Thomas answered that he was not certain.Ward8Unless otherwise specified hereafter, all dates refer to 1963.4 It is not particularly necessary to resolve the conflicting testimony of Lee and Fore-man Caldwell as to whether Caldwell, dissatisfied with working conditions at the plant,actually instigated Lee's organizational efforts.r The foregoing findings are based on the credited testimony of Norwood, whose unionmembership was concededly known to Publisher Harrison since at least November 1962.Harrison,who at one point in his testimony admitted he had heard some rumors or"talk" about a union meeting but later recanted, denied having had the above conversa-tion.Ward, on the other hand, did not contradict Norwood's testimony concerning theirdiscussion.-9 Strawn credibly testified to this incident.Although Harrison and Ward contradictedthis testimony, I find, on the basis of the entire record showing an unrelenting hostilityto the Union on the Respondent's part and a determination to forestall the unionizationof its employees, that Strawn's testimony was not a figment of his imagination. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen told Thomas that he could go, that, as far as he knew, it was a good union, andthat Thomas probably could get a "card."However, Ward added, he did not thinkthat it would do Thomas any good because the Union would never get a contract .7After April 16, Joday L. Browning, Jr., who was then a linotype machine operator,overheard the Union mentioned in a conversation between Harrison and Ward in thecomposing room.After Harrison's departure, Browning asked Ward whether Har-rison indicated that employees could sign up with the Union.Ward replied thatBrowning heard as well as he did what Harrison said but Browning denied it. Laterin the day, Browning had an hour-long discussion with Ward concerning employeegrievances and the reason for employees' interest in "outside representation."Wardstated that Harrison saw no need for "outside representation" and that Harrison's doorwas always open and Harrison was always available to talk to employees singly or ingroups.During this conversation Ward expressed the view that "things could getrough on us around there," explaining that "when they had union [sic] in this shopthat most of them just got the union in here and they got traveller cards and left."The next morning Browning and Ward continued their discussion of employee griev-ances during the course of which Ward informed Browning that he had spoken to anumber of employees at their homes or in the shop and that he concluded that,although some of them had legitimate gripes, most of them did not.8On April 30, Harrison assembled the composing room employees and openlyproclaimed his inflexible opposition to the Union.Reading from a prepared text,Harrison stated that the employees' "best interests ... are served without any outsiderepresentation, unions of any kind." Instead, he proposed regular monthly produc-tion meetings between the Company and rotating groups of employees 9 and a pro-cedure for the presentation of employee problems and complaints to the Company.Returning to the question of unions, Harrison expressed his and the Respondent'sposition in no uncertain terms, although stating that he believed that most of theemployees already knew "how strongly" he felt on this subject.He then pointed outthat the "company will oppose with all determination any efforts on the part of aunion to come into the plant."Among other things, Harrison alluded to the financialburdens of union membership; the duty of members to support a strike called by aunion, even though they might not desire it; the loss of earnings by strikers whilesalaries of union officials generally continued during strikes; the obligation of unionmembers to serve on picket lines maintained against other companies; the provisionsin some union contracts which restrict employees' opportunity to advance on meritand unions' opposition to overtime.Conspicuously absent from Harrison's speechwas any assurance that employees had the right to join any labor organization,although he stressed the fact that "Union and closed shops are illegal in Florida.Noman at any time has to join a union. This is the Florida right-to-work law."In addition to reading the text of his speech, Harrison commented on the fringebenefits employees were enjoying and referred to improved hospitalization benefitsand a new pension plan that were then under consideration. In answer to a questionfrom Walter J. Gilford, a linotype operator, as to the prospects of a wage increase,Harrison stated that, if business continued to do as well as it was doing, he believeda pay raise in September or October would be forthcoming.roEmployee Lee, who was off from work the day Harrison addressed the employees,did not attend that meeting.The next day, however, Harrison briefly acquainted himwith the substance of his remarks to the employees. It seems that during the courseof the conversation Harrison stated that he heard that Lee did not have a union card.Lee replied that he seriously doubted whether he could get one because, to his regret,he had once crossed a picket line at a plant to which the prior owner of The Gaines-ville Sun had sent him to work.3.The intervening lull in union activity; its resurgenceIt was not long after Publisher Harrison's speech that union activities and interestsubsided.However, in the early part of June International Representative William M.Mitchell came to Gainesville and launched the Union's organizational drive among7 These findings are based on Thomas'undenied testimony.Thomas had joined `theUnion but left in August. On notifying Publisher Harrison of his decision, Harrisonremarked that he was proud to hear it.$ This is based on the undisputed testimony of Browning who, at the time of the hearing,had been promoted to night foreman of the composing room.9 Such meetings were thereafter held but were discontinued after a few months.10As no employee corroborated the testimony of employee Naida J. Brown that Harrisonalso warned employees at this meeting that they would be subject to discharge if theyengaged in union activities,I do not credit her testimony in this respect. GAINESVILLE PUBLISHING COMPANY, ETC.607the composing room employees.Mitchell gave Lee a book of journeymen member-ship applications, one of apprentice membership applications, and a few applicationsfor affiliated trades.Thereupon, Lee began soliciting employees to join the Union.By June 23, he succeeded in signing up some 12 or 14 employees. During this timeinterest in the Union revived and became a frequent subject of discussion amongemployees both in and out of the plant.At the invitation of employee Rosemary L. Hertel, Lee and four other employeescame to her home on Sunday, June 23, to consider whether or not to join the Union.After much discussion, all signed membership applications and paid the required reg-istration fee.According to Night Foreman Browning's uncontradicted testimony,Mechanical Superintendent Ward and Foreman Caldwell told him, when he was stillthe names of the employees who had joined the Union and that the wife of one ofthese employees had given this information to Harrison 114.Events following the June 23 meeting at Hertel's homeOn Wednesday afternoon, June 26, Ward left the plant to go on vacation. Thatevening, while Ward was visiting Caldwell at his home, Publisher Harrison telephonedthere and asked them whether they had heard anything about union activities in thecomposing room.AfterWard and Caldwell indicated that they had not, Harrisonstated that he learned that several employees had filled out membership applications,that an organizational meeting was planned for the following Sunday (June 30), andthat he wondered why he could secure this information before they did.12Thereupon, that same night, Ward telephoned the plant and questioned employeeBrowning whether he knew anything about the Union. Browning answered that hehad heard rumors in the afternoon that there was going to be a union meeting andWard thanked him and hung up. The next morning (Thursday, June 27), Caldwell,evidently with a sense of urgency, visited Browning's home.Browning, who hadworked the night shift, was asleep and had to be awakened. They then talked aboutemployee grievances and the reason for employee interest in outside representation.Caldwell also asked Browning whether it was true, as he had learned, that a unionmeeting was scheduled to be held.Although Browning stated that he was not sure,he suggested that it might all be a joke.To this suggestion Caldwell responded that,if it were a joke, it would be a serious one.Caldwell then left Browning's home butreturned 30 or 40 minutes later with Ward. The discussion that ensued was substan-tially of the same tenor as Caldwell's earlier conversation with Browning.EitherWard or Caldwell on this later occasion remarked that, if the information concerninga union meeting were a joke, they wanted to quiet it down because they feared thatmany people might get hurt.Ward, moreover, estimated that only eight employeesmight actually be interested in the Union.On another occasion, about the time ofthe above conversations, Ward also told Browning that Harrison would not sign acontract with the Union.Like Browning, employee Lee received a telephone call from Ward on Wednesdayevening, June 26.Ward, obviously annoyed, told Lee that "somebody down there ...[was] trying to sabotage" him (Ward), that "there's going to be a damn union meetingdown there," and that he (Ward) was unable to take his vacation because PublisherHarrison had called him back until this was over.Ward then questioned Lee as towhether he knew anything about this meeting. In response to Lee's denial, Wardasserted that three or four persons had informed him to the contrary.Apprehensiveover this turn of events, Lee communicated with International Representative Water-son, seeking his assistance. The next day, June 27, International RepresentativeMitchell telephoned Lee and advised him to schedule a meeting of all membershipapplicants for Sunday, June 30.This was done with notice being passed on by wordof mouth among the employees.On Wednesday night, June 26, Foreman Norwood returned a telephone call whichCaldwell had made to his home while he was out. Here, too, Caldwell inquired ofNorwood whether he knew anything about the resurgence of union activity.Nor-wood stated that he did not.Caldwell then told Norwood that the wife of one of agroup of men who had applied for membership telephoned Harrison and apprised himof the situation and expressed fear that her husband would get into trouble.n Browning was not certain whether it was on June 28 when Ward and Caldwell hadinformed him of their knowledge of the Hertel meeting because he had talked to them"frequently from . . . the first day that all this started right on through."12This finding is based on the uncontradicted testimony of James A. Sparks, a formeremployee, that Caldwell had revealed the above information to him.Harrison did notdeny making the telephone call.775-692-65-vol. 150-40 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Thursday, June 27, the Respondent sent to its composing room employees acommunication prepared and signed by Publisher Harrison.At the top and bottomof this document was the legend "THINK OF YOUR FUTURE DON'T SIGN AUNION CARD." In it, the Respondent among other things, praised the loyalty andexcellentperformance of its employees which it regarded as its "most valuable asset";referred to the various benefits the Company provided employees and the "squarerdeal" they could get from the "present management than from some union organizer";urged them not to "be misled by strangers or union organizers who have selfishmotives"; pointed out that if they were called out on strike, they would have to bereplaced as were the employees during the Miami Herald strike; and asserted thatemployees did not have to pay union dues to be on the Company's "team." The docu-ment also stated that the Company was happy to discuss any problem with theemployees and queried them whether they did not think that they could representthemselves "better than any outsider."In the morning of the same day Harrison spoke to Foreman Norwood in the com-posing room and asked him if employee Walter Gilford 13 had recently obtained aunion card.Norwood replied that he did not know. Angered by this reply, Harrisonwalked away but Norwood followed him and explained that the reason for his lackof knowledge was due to the fact that union representatives excluded him from thesematters.At this point, Harrison said "he had handled this before easy but now hewas going to handle it a different way." Later in the afternoon at the plant Caldwellremarked to Norwood that the employees had "better go on through with it [appar-entlymeaningthe union]-somebody's going to get hurt because too many peoplehad been fingered." 14On Friday, June 28, Foreman Caldwell returned to work from his vacation.About7 a.m., before Lee started working, Caldwell ushered him aside.After hesitating awhile, Caldwell prefaced the conversation with the statement that, if their friendshipsurvived that day, it would last for many years.He then advised Lee that, effectiveimmediately, his offday was changed to Friday; that on Saturdays he would work thenight shift and not on the dayside as he had been doing for many years; and thathe would no longer operate model 35 machine, which had previously been his regularassignment, but he would run any available machine.No explanation for this changewas apparently given to Lee and Lee only asked whether this was a temporary orpermanent arrangement.Caldwell's reply was for Lee to speak to Ward.AlthoughFriday would normally be Lee's offday under the new schedule, Caldwell told Leethat he could remain and was assigned a machine other than his regular one.At night, Lee telephoned Mechanical Superintendent Ward to ascertain whether thechanges were permanent or temporary.Ward stated that it was permanent, stressingthat thenceforth seniority no longer counted.Ward further served notice on Lee thathe had three or four reliable informants who identified Lee as the man with theapplications and who accepted the initiation fees and knew all about the Union andthat Lee could just as well get another job. Lee answered that, when Ward returnedfrom his vacation and straightened matters up, he would leave when Ward told himto.Lee also reminded Ward that he had a week's vacation still coming to him, andWard replied that he would see that he got it.15That Friday Caldwell also informed employee Walter J. Gilford that he wasassignedto Lee's regular work schedule and machine, and accordingly would thereafter workon the day shift Saturday instead of at night, as he had been doing.16 Because ofpersonal inconvenience resulting from the schedule changes Gilford spoke to Wardat the latter's home in the evening and asked to be reassigned to his former schedule.11Gilford was one of the employees who attended the meeting at Hertel's home onJune 23 and signed a membership application.14These findings are based on the credited testimony of Norwood who impressed me asa truthful witness.Although Harrison and Caldwell denied the statements attributed tothem, I find Norwood's testimony more probable and in accord with the facts as revealedin the Respondent's total conduct.15 The above findings are based on Lee's credited testimony which is consistent with,and fits into, the Respondent's program to get rid of union adherents, particularly theleader in the uniondrive.Caldwell did not contradict Lee's version of their conversa-tion, although Ward denied Lee's testimony that Ward referred to three or four informantsand told Lee that he could just as well get another job. Lee impressed me as a trust-worthy and reliable witness and not one disposed to fabricate testimony.16 Gilford testified that it was his understanding that the preferred early Saturday shiftwas assigned to employees with greater seniority and that the newer employees workedthe Saturday night shift. GAINESVILLE PUBLISHING COMPANY. ETC.609Ward indicated that he thought it could be done and at one point in their conversationobserved that the schedule change "was just the beginning of the show and therewould be lots more rescheduling."Thereafter, Gilford brought up the subject ofthe Union.Ward warned Gilford that if the Union came into the plant, he wouldnot work with it but "would run it out." 17On the same day (June 28), Foreman Norwood suffered a reduction in his rate ofpay and earnings when the Respondent discontinued his 13 percent supervisory "over-ride," which represented the amount of money paid to him in excess of the regularjourneyman's rate.Since 1953, Norwood had been receiving "overrides" in varyingamounts.About noon of that day, Norwood, who was off from work, came to theplant to collect his weekly paycheck.Caldwell, his immediate superior, summonedhim aside and stated that he was going to tell him the same thing he told Lee, that"if our friendship will ... continue after I get through telling you this, it will bevery good."Caldwell then informed Norwood that his "override" was being takenaway, without affecting his supervisory status, "until [he] ... had proven" himself. Inreply to Norwood's question as to how he could prove himself, Caldwell answeredthat he did not know.After Norwood repeated his question, Caldwell said "the onlything he knew what to do was to take the bull right by the horns."Following this conversation, Norwood went to Publisher Harrison's office to discusshis lost "override."At first, Harrison stated he was barred by the National LaborRelations Board from discussing money matters with him because the Union wasinvolved.He, nevertheless, answered Norwood's inquiry whether it was his workthat caused the loss of the "override" by saying that "he thought it was something Idid to" Caldwell.Norwood, thereupon, returned to the composing room where heagain asked Caldwell for the reason he lost his "override."Caldwell admitted that"he couldn't think of anything" but soon retracted this remark and said that he knew.Referring to the fact that he (Caldwell) had undertaken to assign overtime the daybefore, Caldwell stated that he had informed Ward about it and Ward in turn, "gotmad" because it was Norwood's responsibility and that "that might be it." Later inthe day Norwood, still shaken up by these events, spoke to Caldwell again andcharged that it must have been the Union that caused the discontinuance of the over-ride.After hesitating a moment, Caldwell said, "I won't say it now, but you havesaid it three times." 18Other relevant incidents also occurred on Friday. In the morning Publisher Har-rison and Pat Cowles approached Arnold, a new employee, and introduced them-selves.Harrison then stated that he understood that Arnold had a union card.Arnold admitted it and Harrison said that it was all right for him to have one.How-ever,Harrison admonished Arnold that he was not to talk to any employee atanytime about the Union. In response, Arnold disavowed any intention of "cornering"employees in the shop or begging or pleading with them to join the Union but assertedthat he would support a union vote, if it came to one, and would attend a unionmeeting.At some point in the conversation Harrison also vaguely referred to some-thing that was thrown up in his face and that he did not know what he was going todo about it.The conversation closed with Harrison's departing remark that he wasglad to have Arnold with the firm.19Also that Friday morning Machinist Dennington engaged Ward in a conversationwhen Ward, who was on vacation, entered the composing room. Commenting thatWard had a "mighty short vacation," Ward replied that Harrison had called him backbecause of some union business.Ward then mentioned that there was a union meet-ing scheduled for the coming Sunday (June 30) and Dennington volunteered that onthat day he planned on being with his wife who was in a hospital in Lake City.Ward17 These findings are based on Gilford's credited testimony.Ward's denial that he toldGilford he would run the Union out is not persuasive in view, among other things, ofhis antiunlon attitude demonstrated in the many incidents attested to by other witnesses.>e The above findings are based on 'Norwood's credited testimony.Caldwell deniedthat he agreed with Norwood's charge that the Union was the reason his "override" wastaken away.On the contrary, Caldwell testified, he told Norwood that the reason fortheRespondent's action was Norwood's failure to supervise "by calling the shots."Harrison also testified that he advised Norwood that Norwood knew perfectly well thatthe "override" was taken away because he was not assuming the responsibility of an adalley supervisor.As will hereinafter be more fully discussed, I find Norwood's recital ofthis episode more convincing than Caldwell's and Harrison's.19Harrison denied that he ever told Arnold he was not to talk to any employees at anytime about the Union but admitted telling Arnold it was all right for him to have a unioncard.However, Harrison did not relate the actual conversation that took place.As willappear later in this Decision concerning his discharge,I find Arnold a credible witness. 610DECISIONSOF NATIONAL LABORRELATIONS BOARDstated that it was the best thing to do.During the course of this conversation, Wardalso asserted that he would not "fight to keep the Union out" nor "help it in," but thathe would not be a foreman of a union shop.5.The June 30 and July 7 union meetings; the Union's request for recognitionOn Sunday morning, June 30, Lee delivered the membership application and initia-tion fees which he had collected to International Representative Mitchell. In the after-noon the meeting, for which Lee had made the necessary arrangements, was held.About 12 to 14 composing room employees attended.Mitchell addressed the assem-blage and complimented Lee on the excellent organizational job he was doing.At thismeeting, the applicants assumed their membership obligations and signed cards author-izing the Union to represent them in bargaining negotiations with the Respondent.On July 6, Mitchell and Nickalas DiPietro, another union representative, visitedPublisher Harrison at his office, requested recognition, and offered to prove the Union'smajority status.Harrison referred them to the Respondent's attorney whose namehe furnished.The union representatives, however, made no effort to communicatewith the attorney. Instead, as will be later discussed, the Union filed a representationpetition.The next day (July 7), another union meeting was convened at which the localreceived a charter from the International.An election of officers was then held andBenjamin Franklin Midgette was elected president, Joday L. Browning, Jr., vice presi-dent, Rosemary Hertel, secretary-treasurer, and Donald Reynolds, sergeant-at-arms.6.Changes in employees' work schedulesOn or about July 3 the Respondent posted new work schedules, effective July 12,affecting a number of composing room employees.Hertel, a proofreader and unionsupporter, who for years had worked the day shift on Saturday, was assigned to theSaturday night shift previously worked by Mary J. Dampier, another proofreaderjunior in service.Dampier, who did not favor the Union, replaced Hertel on thedayside.Hertel's day off, which-she had had for "quite a while," was also changed,although Hertel conceded that off days "change different times."As soon as Hertel saw the posted notice she asked Ward why her work schedulewas being changed.Ward explained that it was for "production purposes." 20Hertelvoiced her doubts because of the great amount of proofreading customarily done Satur-day morning as compared with that done at night, asserting that she thought the reasonwas the Union.Ward denied this.A few minutes later Hertel approached Caldwelland asked the same question she had previously put to Ward.Caldwell also gave"production purposes" as the reason.Hertel disagreed and charged that it was theUnion, and added that she was not a member. To the latter remark, Caldwell retorted,"Well, what about the meeting at your house Sunday?" evidently alluding to theJune 23 meeting in her home when she and other employees had signed membershipapplications and paid their initiation fees.Hertel replied that she did not considerthat gatheringa meetingand that she had simply invited those employees to herhome.21There is also testimony that the Saturday assignments of at least three other senioremployees in the composing room who were members of the Union were changedfrom the dayside to the nightside-Percy Green, Jack Wilson, and Norwood.22 TheRespondent did not offer any evidence, undoubtedly in its possession, to controvertthis testimony or to show that nonmembers were also rescheduled from daywork tonightwork on Saturday. in addition, it is undisputed that theretofor• seniority virtu-ally governed Saturday work assignments.7.Adoption of written unsatisfactory work reportsA short time after the Union requested recognition the Respondent instituted asystem of written unsatisfactory reports assertedly to document poor work perform-ance to replace the prior practice of giving verbal warnings or reprimands.Although20Ward testified that schedule changes were made to achieve maximum efficiency andin furtherance of this end, Harrison had instructed him to disregard seniority.He deniedthat the changes were prompted by antiunion considerations.As shown later, I do notbelieve the Respondent's asserted reasons.21 The foregoingfindings arebased onHertel's creditedtestimony.I find Caldwell'sdenial that he ever referred to the meeting in Hertel's house not worthy ofbelief.22 Arnold,a newemployeeand union member,temporarily benefited from the schedulechanges. GAINESVILLE PUBLISHING COMPANY, ETC.611Harrison testified that the use of written reports was designed to improve efficiencyand production, he admitted that the purpose was "to document the unsatisfactorywork and warnings of our employees in case we had to prove our reasons at laterdates."He further testified that such documentation was necessary because he had"heard union rumors."Harrison also conceded that the production problems heencountered were of a sporadic nature.There is evidence in the record that these written reports were issued to at leastfour union members, Norwood, Dennington, Naida J. Brown, and Robert Jernigan.On the other hand, no evidence was adduced as to whether written reports were alsoissued to nonunion employees, whether the new practice was extended to other depart-ments, or the reason why they were not.8.Other efforts by the Respondent to discourage union membershipOn July 5, at a party given by Russell Cowles, a relative of several company offi-cials, a group of persons, which included Foreman Reynolds, composing room employ-ees Ferrell Taylor and Wilbur Thomas, and a former employee, Elbert J. Hoover,discussed the Union among themselves. In the course of the discussion, Reynoldsstated that he had attended an "antiunion meeting" of department heads and PublisherHarrison in the latter's office.Reynolds then made the prophetic comment "thatRosemary [Hertel] had better watch out because ... she was the next on the list togo-to be fired." 23On July 16 Naida J. Brown, a teletype setter, returned to work after a vacationthat began June 28.The next day, while at work, Mechanical Superintendent Wardasked her whether she knew what was going on during her absence.When she repliedthat she was aware that the Union was being discussed, Ward said that "some ofthem want to get the Union in and ... I can tell you right now that Mr. Harrisonis not going to sign the contract and there are going to be a lot of people hurt and ...if you want to know any particulars about it asked Mrs. Dampier or Mrs. Lovett andthey will bring you up to date." Brown did not pursue the suggestion.24A few days later Foreman Caldwell spoke to Brown about the Union. Caldwellexpressed the hope that she did not become too involved with the Union, noting thatthe Company had been very good to her. Although Brown agreed that the Companyhad been good to her, she nevertheless, on July 25, signed a union authorization cardin Lee's home.On August 2, a day after Brown spoke to employee Midgette, theUnion's president, in the Company's parking lot, Caldwell came to her machine andsaid, "I see that you have decided to go along with the Union." Brown replied thatshe tried to keep an open mind about "the whole thing" and Caldwell walked away.25In August Caldwell also asked Machinist Dennington on "which side of the fence"he was, asserting that the time had arrived for him to take a definite position. Inresponse, Dennington stated that Caldwell knew that in some of his previous jobs hewas required to have a union card as a condition of employment and that he intended"going along with the union."On another occasion in August, Caldwell inquired ofDennington whether he would consider giving up the Union to bold his job.Denning-ton answered by asking Caldwell what his reply would be if Ward put the samequestion to him.Caldwell stated that he would relinquish his union card, if he hadone, because of his feelings toward Ward and the newspaper.269.The Union files a representation petition; subsequent eventsOn July 31 the Union filed a representation petition with the Board (Case No.12-RC-1767), seeking an election in a unit of composing room employees.On or23 The above finding is based on the reliable testimony of Elbert J. Hoover,a disinter-ested witness,whose account is consistent with Hertel's subsequent discharge which is here-inafter discussed.Reynolds'denial of the remarks attributed to him was not convincing.u The above recital is based on Brown's testimony.Ward only denied that he said thata lot of people were going to be hurt.Although I have heretofore found that Brown mis-interpreted some of Publisher Harrison's remarks when Harrison addressed the employeeson April 30, I find her testimony concerning this conversation with Ward worthy of belief.`5These findings are based on Brown's undisputed testimony.Two hours later, afterCaldwell left Brown, Ward handed her an unsatisfactory work report relating to certainpoor work she performed.No contention is made that Brown was thereby reprimandedfor discriminatory reasons.?I I credit Dennington's testimony on which the above findings are based over Caldwell'sdenial that he ever made the statements attributed to him. 'I find that Caldwell'sremarks to Dennington were consistent with his other antiunion conduct. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout August 7, the Respondent issued a bulletin on its letterhead over PublisherHarrison's signatureentitled "NOTICE TO ALL-COMPOSING ROOM EMPLOY-EES." In it, the Respondent referred to the representation petition filed by theUnion and advised the employees that a hearing had been set for August 20.. Theemployees were also told that the Company had insisted that the employees be giventhe opportunity to cast their ballot at a secret election and warned them not to betricked by the Union into believing that a large number of the employees were sup-porting the Unionunlessthe Union revealed theirnames sothat they could verifyit.The statement went on to say:You should clearly understand something more.The Union organizers whoare trying to brain wash you are not your friends. They did not get the job foryou nor have they paid your wages.None of the many valuable benefits whichyou have were obtained for you by these union outsiders. They are professionalmen who are paid big salaries to drag you into a union which is out to collecttens of thousands of dollars from you in dues, fines, penalties and assessments.Let me sayin the clearestpossible way: THIS UNION CAN NEVER FORCEANY EMPLOYEE TO SIGN UP WITH IT. .YOU WILL NOT BEFORCED TO JOIN ANY UNION IN ORDER TO KEEP YOUR JOB WITHTHIS NEWSPAPER. The union organizers have been engaged in a lot of cloakand dagger tactics. It would seem that the union has indeed got to deal insecret, because only by trying to hide the false and misleading statements whichthey make to our men, and the harassing tactics which they use, can they hopeto induce our employees to sign cards.These are not the ways of democracy, AND WE HAVE NO INTENTIONOF LETTING THIS UNION GET AWAY WITH IT. We will see that youget the truth, and, for your sake as well as yourfamilies,YOU MUST INSISTupon getting the truth.You can be sure of getting the facts if you will tell uswhat claims and statements are made to you by the union, in order to give usthe chance to show you what the union is hiding from you.On August 20 a hearing was held on the Union's representation petition.Underthe same date, the Respondent issued another bulletin addressed to the productiondepartment and signed by Gardner Cowles, chairman of the Respondent's board,which announced that a hearing was being held before the National Labor RelationsBoard.This document stated that the Respondent had declined to recognize theUnion and had insisted on a hearing which was "only the first step in a long legalprocess."The document further expressed doubt that the Union had even requestedrecognition in a "legally proper bargaining unit ... [which is] a matter the Board andthe courts will ultimately have to determine and it could take several years."Thedocument also disavowed rumors being circulated by the Union that the Respondentintended to recognize it without a secret NLRB election.Finally, the bulletin closedwith these observations:Personally I cannot see how the Union can offer you more than the Company'spreviously announced plans. It's easy to make promises when you have noresponsibility to fulfill them.The Gainesville Sun intends to remain competitive in an area and in a Statewhich is largely non-union.You can rest assured that we will see that all legalsteps are taken to protect your rights and ours.Don't rely on rumors and falsepromises.Get the facts and think for yourself.On September 4 the Regional Director issued his Decision and Direction of Elec-tion following which he scheduled the election for October 4.Thereafter, theRespondent issued a bulletin to the composing room employees announcing the dateof the election which was to be conducted by secret ballot. It noted that:If you vote NO against the union, this will settle the matter at once. If theunion wins the election, then the company, unless it decides to go to court totest the bargaining unit, will begin collective bargaining with the union.Thiscollective bargaining could go on for some time before anything is settled.The decision you make October 4th will be one of the most important onesyou have ever been asked to make. Think before you vote.About a week before the date of the election, it was canceled. The Respondent,thereupon, gave the composing room employees written notification of the cancella-tion.It accused the Union of trying to deprive the employees of their right to vote,because it"realizes they couldn'thoodwink" them. It also praised the employees fortheir "good work and loyalty" which made possible the "terrific gains" the Companyhad made in the short period of time it owned the newspaper. GAINESVILLE PUBLISHING COMPANY, ETC.613Almost immediately after learning that the election was canceled, the Respondentgranted the composing room employees a wage increase. The following announce-ment was posted:While the election campaign was in process in the composing room, we wereprohibited by law from making our planned pay increases.As you know theNLRB election scheduled for next Thursday has been cancelled, therefore weare making these increases effective immediately with this week's pay check.Harrison testified that he granted the wage increase, as he had previously said hewould in answer to employee Gilford's question on April 30 when Harrison addressedthe employees, because business was good and warranted it.He also testified thathe did not take similar action with respect to improved hospitalization benefits andinaugurating a pension plan, although he favored the idea, because he "wanted towait until this whole N.L.R.B. hearing election postponement and all this was outof the way."On cross-examination, Harrison explained that the reason he grantedthe wage increase and not the new hospitalization and pension benefits was that hethought the wage increase "was deserved."10.Discontinuance of Foreman Norwood's "override" and his demotionNorwood has been in the Respondent's employ for 15 years, serving as ad alleyforeman from 1957 27 until his demotion to a nonsupervisory position in July 1963.As a supervisor, he also regularly performed production work.He was a member ofthe International Typographical Union, which the Respondent admittedly learnedshortly after it purchased The Gainesville Sun.As already discussed, Norwood had enjoyed an "override" above the regularjourneyman's pay by reason of his supervisory functions since 1953 before it wassummarily taken away on June 28, 1963. On the latter date the "override" amountedreceiving ambiguous and devious answers from Foreman Caldwell and Publisher Har-rison, Caldwell advised Norwood that the override was withdrawn because he failedto "call the shots" 28 in not assigning overtime to employees the previous day.The facts concerning this event are these: On Wednesday afternoon, June 26,Mechanical Superintendent Ward went on vacation.Before doing so, Ward putNorwood in complete charge of the composing room with authority to call overtimeif necessary until Caldwell returned from his vacation 2 days later.On Thursday,June 27, Richard P. Arnold, who had previously been interviewed by Caldwell for ajob,, telephoned Caldwell before he was due to report the next day, as he had agreedto do, but was unable to reach him. Consequently, Arnold came to the plant about3 p.m. and was requested to wait while efforts to locate Caldwell were made.Nor-wood succeeded in reaching Caldwell at his home by telephone and advised him thatArnold was there.Caldwell said that he would come right down to the plant.Norwood then asked Caldwell whether, under the circumstances, he would also assignsome overtime.Caldwell agreed to do so.After Caldwell arrived at the plant andspoke to Arnold, Norwood again asked Caldwell whether he would "call overtime"and Caldwell replied in the affirmative and selected the men for overtime work.29According to Norwood, Caldwell appeared to be friendly and not annoyed by hisrequest.Before leaving the plant, Caldwell made the ominous comment to Norwoodthat the employees "better go on through with ... [the Union]-somebody's going toget hurt because too many people had been fingered." Caldwell denied making thisstatement.Later that evening, Caldwell returned to the plant with Ward and went upstairswhere Publisher Harrison's office was located.After a while Caldwell and Wardcame downstairs and as they were leaving Norwood remarked to Ward that he thoughtWard had already gone on vacation.Ward answered that he was leaving right away.Nothing was mentioned about Norwood's failure to call overtime.Caldwell testified that at the time when Norwood made the above telephone callWard was visiting him at his home and overheard Norwood's request to Caldwell "tocall overtime."He further testified that Ward then inquired of Caldwell how longn Before Ward assumed his present job in 1957, the job had been offered to Norwoodwho apparently had declined it.2'This phrase"to call shots"in shop parlance means to exercise supervisory respon-sibility and authority,among other things, in assigning overtime and issuing instructionsto employees.2' It has been the Company's policy to keep overtime to a minimum and to call it onlywhen necessary.Caldwell testified that once or twice he told Norwood "to hold downovertime"and call it only when absolutely necessary. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad the practice of Norwood asking Caldwell "to call the shots" been going on andthat he answered that Norwood had been phoning him on Saturdays "a good bit ...to call shots" on overtime and other matters. In addition, Caldwell testified, Wardwas irritated by Norwood's conduct and stated that he was inclined to recommendNorwood's dismissal but he (Caldwell) was not in agreement with the idea.AlthoughCaldwell also testified on cross-examination that he recommended to the Respondentthat Norwood be directed to perform his supervisory duties, be did not attempt toexplain his own failure to instruct Norwood "to call the overtime shots" himself, par-ticularly since he (Caldwell) also testified that on the occasion in question he wasperturbed and reluctant to go to the plant because he preferred to socialize with Wardat his home at that time.30Moreover, Caldwell admitted on cross-examination thatNorwood did not insist that he come to the plant and that actually it was not muchtrouble for him to go there because the plant was only a 5- to 7-minute drive fromhis home.31Finally, Caldwell testified that, although Norwood telephoned him "alot of times" to call shots on overtime, he conceded that he never ordered him tostop this conduct.Evidently, Caldwell had not complained about this to Ward, hissuperior, as it appears from Caldwell's testimony that Ward first learned of it duringhis above-mentioned visit at Caldwell's home.Considering all the facts and circumstances surrounding Norwood's loss of hissupervisory "override," I find Nor-wood's testimony convincing and Caldwell's versionincredible. I further find that the Respondent's asserted reasons for the discontinuanceof Norwood's "override" unsubstantiated.On July 10, Norwood became the first recipient of written unsatisfactory workreports.On that day Ward gave Norwood two such reports signed by him, addingthat he was unhappy with his work. One report, which was dated June 27, relatedto Norwood's alleged failure to call "the overtime shots" 32 for which his "override"had already been taken away 2 weeks before, and the other report concerned hisasserted negligence, as a supervisor, in allowing Arnold's machine to become boggeddown 33Norwood protested that the June 27 report was "not altogether right" butWard disagreed, stating that he was at Caldwell's home when Norwood telephonedand requested Caldwell "to call overtime."Regarding the second incident, it appears that Arnold's ad machine had boggeddown while Norwood was occupied with other work.At soon as Norwood noticeditabout 11 in the morning, he promptly informed Ward who thereupon took overthe operation of the machine.A little while later,Ward asked Norwood why hehad not brought the problem to his attention earlier.Norwood answered that hewas too busy making up ads and was unaware of it. As a result of the bogging down,the paper was late which, however, was not an unusual experience at the plant. Itis also clear that theretofore no one had ever been written up for such an occurrence.Without any advance notice or warning to Norwood, Ralph Swartz on July 23replaced Norwood as ad room foreman, thereby demoting Norwood to a rank-and-fileemployee.According to Swartz, at the time he was interviewed by Ward when heanswered the Respondent's advertisement for composing room employees, Swartzinformed Ward that he was prejudiced against unions and would not accept a job ina unionized shop and Ward assured him that he "didn't have to worry, that the shopwouldn't be Union." Several months after filing his charge Norwood was offered anight foreman's job, which he rejected.This job was later given to Joday Browningwho was then the Union's vice president.11.Lee's separationExcept for two short interruptions, Lee had worked for The Gainesville Sun fromAugust 1953 until his separation on July 4, 1963.Concededly, he was a competent30 Caldwell also injected in his testimony,as an indication of Norwood's supervisorydeficiency, the fact that Caldwell also was required to come to the plant to speak to Arnold.However, Caldwell did not instruct Norwood to inform Arnold to report for work thenext day. Indeed, it is difficult to understand how Norwood could have done anythingelse than call Caldwell about Arnold's presence in the plant,not only because Arnoldasked for Caldwell or Ward,but also because he had absolutely nothing'to do withArnold's hiring.31 Caldwell also testified that during his vacation he made several social visits tothe plant.33This report read:"D. E. Norwood was told to call all shots(act as completesupervisor)Thurs. 26 [sic].Failed to do so-called in Stafford Caldwell to do it for him.Copy given to Norwood of this warning."33 This report stated: "D. E. Norwood failed to notify supervisor in time, that one ofad machines was hopelessly bogged down with work,causing paper to go late.Told himI was very unhappy with him for not notifying me sooner." GAINESVILLE PUBLISHING COMPANY, ETC.615linotype operator.For a number of years he had regularly been assigned to operatethe model 35 machine, although he performed other duties as well.As discussed previ-ously, on Friday, June 28, Foreman Caldwell suddenly and without explanationchanged Lee's work schedule and removed him from his regular machine.When Leecomplained to Mechanical Superintendent Ward that same evening, Ward alluded toinformation he had received concerning Lee's union activities and told him that he"could just as well get another job."Lee's response was that he would do so afterWard returned from his vacation and ordered him to leave.There is a serious conflict of testimony as to whether Lee was discharged or quiton Monday, July 1. Lee testified, as follows: About 11 o'clock that morning Pub-lisherHarrison, accompanied by Caldwell, came to his machine.Harrison openedthe conversation by stating that he understood Lee had an application in another shopand was going to leave the Company. Lee expressed surprise that Harrison thoughthe was leaving, although he had filed an application for a position with the Govern-ment Printing Office a long time ago of which the Respondent was aware 34Har-rison, however, indicated that he was referring to Lee's application with a local com-pany.Lee denied he had made such an application or was interested in that jobbecause the owners actually did not have enough business to keep themselves occupied.In reply to Harrison's next question whether he was going to accept the Governmentjob, Lee stated that he did not know because he had no idea when an opening wouldactually arise.At that point, Harrison bluntly asked Lee when it would be con-venient for him to leave.Lee answered that Harrison was the boss and he wouldleave any time he wanted him to.Harrison then ordered Lee to finish the week andleave.Lee categorically denied that he had voluntarily quit.Lee also testified thathe was shaken up by this turn of events since he had no other job to which he couldgo.Caldwell was silent during this entire conversation.Harrison gave the following version of the circumstances surrounding Lee's separa-tion.On July 1 Caldwell came to his office and advised him that Lee was leavingwhen Ward returned from his vacation. Because it would be necessary to secure areplacement, Harrison decided to speak to Lee to ascertain the date he was leaving.It was common knowledge that Lee "had applied for a job elsewhere." Accompaniedby Caldwell, Harrison approached Lee and stated that he understood that Lee wasleaving when Ward returned from his vacation. Lee answered that this was his inten-tion.Harrison then asked him when that would be so that he could secure a replace-ment and Lee replied whenever Harrison wanted him to.After this question andanswer were repeated several times, Harrison suggested that Lee finish the week andLee agreed.Although Harrison testified it was necessary to have a definite date forLee's departure so that he could retain Arnold as his replacement, he furnished noexplanation why he did not permit Lee at least to remain until Ward returned.Plainly, there was nothing to indicate why Arnold's appointment as Lee's replacementcould not have been made effective at Lee's alleged departure date when Ward returnedfrom his vacation.This becomes even more difficult to comprehend since Harrisonconceded, on cross-examination, that there was a dire need for extra help during Julybecause employees were taking their vacations.Concerning this July 1 episode, Caldwell testified that Harrison met him in thecomposing room on the way to see Lee and told him to follow, which he did; thatHarrison asked Lee whether it was true that he told Caldwell that he was leavingwhen Ward returned from vacation; that when Lee replied that it was, Harrison askedhim for the specific date, and Lee repeated when Ward came back; that, on Harrison'sinsistence for a definite date, Lee said whenever Harrison wanted him to leave-thenor at any other time; and that finally, Harrison' suggested that Lee finish out the weekand Lee assented.Caldwell further testified that Lee had informed him the previousSaturday (June 29) of his intended departure.Yet, in his pretrial affidavit, Caldwell"In January 1963, prior to the advent of the Union, Lee had filed an application withthe United States Civil Service Commission for a printer's job with the GovernmentPrinting Office, listing Mechanical Superintendent Ward and Foreman Caldwell as refer-ences.On February 25, Lee received an eligibility rating and was placed on the activeregister.Both Ward and Caldwell were fully aware of his application and eligibilityand, in fact,urged him to accept a job if and when offered because the conditions of em-ployment with the Government were far superior to those available in private industry.However, as recently as June 28 Lee had been advised by the Civil Service Commissionthat there was no prospect of an opening in the Government Printing Office in the im-mediate future.At the hearing, Lee testified that he had been in Washington and hadlost interest in workingfor the Government Printing Office.Although a former employee, James A. Sparks, had also filed an application for a Gov-ernment position,with Caldwell's knowledge,while in the Respondent's employ, he wasnever questioned by the Respondent about his departure date so that he could be replaced. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated that Lee gave him that notice on Friday, June 28; that the same day he (Cald=well) conveyed to Harrison this information and the need for Lee's replacement; andthat thereafter he (Caldwell) asked Arnold if he wanted to take Lee's job on a trialbasis.When confronted with his contrary statements in his affidavit, Caldwell testi-fied that the date in the affidavit was wrong and that it was Saturday afternoon thatLee gave him notice that he was leaving when Ward returned. Caldwell also testifiedthat it could not have been Friday that Lee had received this notice because Lee wasoff Friday.However, the record clearly establishes that Lee worked Friday, althoughit normally would have been his day off.According to Lee, later that Monday, Caldwell, in a perturbed state of mind,returned to Lee and assured him that he "didn't have anything to do with that partof the dirty work." 35Caldwell, however, denied making this statement.On the following day, Caldwell told Lee that the Respondent wanted him to leaveWednesday instead of Thursday, which was the July 4 holiday, because it was notinterested in giving him holiday pay.Lee retorted that it was not right after Harrisontold him to finish the week which ended on a Thursday. The next day Caldwellinformed Lee that he could work July 4.July 4 was Lee's final day.Upon being paid off, Lee asked Caldwell for a separa-tion slip so that he could draw unemployment insurance benefits.Caldwell repliedthat he could not give him one because he was quitting.36 Lee took issue with him,insisting that he was discharged, and offered to return any day Caldwell designated.Caldwell declined the offer and asserted that Lee was through because he had anapplication in another shop.Machinist Dennington was present when Caldwell handed Lee his check and sub-stantially corroborated Lee's testimony that he offered to report to work after Thurs-day.Dennington also testified that about 20 or 30 minutes later, in response to hisquestion concerning Lee's separation, Caldwell told him that Lee was being replaced,adding that Lee had an application with the Government Printing Office, that he hadpassed the test with a high grade, and that he was going to leave anyway.On July 8, Lee filed a charge with the Board in Case No. 12-CA-2680-1, allegingthat he was unlawfully discharged because of his union activities.A copy of thischarge was received by the Respondent on July 13.On advice of International Rep-resentativeMitchell, Lee made several appearances at the plant on different days toindicate his availability for work should the Respondent desire to recall him.37Onthese occasions he was seen by Ward and Caldwell.One day, however, Caldwelltelephoned Lee and advised him that, in order to avoid being accused of sabotage,to stay away because the Respondent was having trouble with its machines.In the latter part of July, Lee asked Ward for a job recommendation, which Wardstated he could not give without first consulting the Company's lawyer in view of"all these NLRB cases flying around."At a later date Ward telephoned Lee andinformed him that he was permitted to give him a recommendation, and that he alsohad a job for him and invited him to the plant. Lee then went to the plant and wasoffered two jobs-one with a division of the Company in Port Charlotte, Florida, andthe second with another company in Charleston, South Carolina. Lee requested timeto consider these offers, which he did, and rejected them.Lee, however, advisedWard that he wanted his former job back together with reimbursement for lost pay.Ward replied that he expected this answer and stated that he had already mailed outa recommendation that day (July 26).38A covering note went along with this rec-ommendation which said that if he needed "any more help yell."ss Former employee Sparks testified that as Lee was leaving at the close of his shift onJuly 1, Lee remarked to him that he was fired.ae It appears that the Respondent does not follow the practice of issuing separation slips.sx Publisher Harrison testified that Lee's wife telephoned him about a week or 10 daysafter Lee's separation ; that she inquired why Lee was fired ; that he denied it but toldher that Lee had quit; and that as far as he knew Lee was going to work at the Gov-ernment Printing Office.However, Harrison did not testify that he was prepared to takeLee back, even though, as the record shows, there was a need for help.IsThe recommendation was dated July 26 and read:Lamar Lee was employed here from 1953 to 1963 in the capacity of a linotypeoperator.He resigned on July 4, 1963, advising us that he had another job.Hehas subsequently advised us that his other fob fell through.While Lee was in ouremploy we considered him a capable employee, and he would still be in our employif he had not resigned.We would be willing to reemployhim inhis old position ifwe had not already filled his job with a replacementupon his resignation.We haveoffered to Mr. Lee a job on the Port CharlotteNewsat $110 a week. GAINESVILLE PUBLISHING COMPANY, ETC.617The record shows that, although following Lee's separation and while he was avail-able for work, the Respondent actually made no effort to recall him. Thus, Arnoldwas given a termination notice on or about July 15 ostensibly because he lacked theability to operate a model 32 machine.However, Lee, who was one of the few personscompetent to operate that machine, was not offered the job.When questioned con-cerning hisreason,Ward testified that when Lee applied for the job, another individualby the name of Thompson had alreadybeenselected.Nevertheless,Ward admittedthat about a week or 10 days later Thompson had declined the job.Wardalso testi-fied that when the job reopened he did not offer it to Lee because he heard he wastraveling around the State.However, as indicated above, Thompson's rejection ofthe job was about the time Ward offered Lee two other jobs away from his Gainesvillehome.39Inaddition,it isnoted that the Respondent had advertised for composingroom employees for at least a week before July 23, when Ralph Swartz reported forwork after answering that advertisement.On August 5, Lee went to Pepper Printing Co., one of the Respondent's operations,to collect a checkin settlementof his overtime wage-hour claim for work performedfor both The Gainesville Sun and the Pepper Printing operation.When he washanded the check Lee remarked that this was the first money he had received sincehis separation.According to Lee, J. C. Miller, the manager of the Pepper Printingoperation, thereupon observed that if Lee had left the Union alone he probably wouldstillbe working for the Respondent.Lee also testified that Miller voiced his dis-approval of unions and wished he had the dues and initiation fee he,had paid to theone to which he once belonged.Although Miller admitted relating his unhappy unionexperience to Lee, he denied that he indicated to Lee that his union activities prob-ably brought about his discharge.Realistically appraised in light of both the contradicted and uncontradicted testi-mony, Lee's account of the facts and circumstances surrounding his separation hasthe undistortedringof truth in it. I, accordingly, credit his testimony and reject thecontrary testimony of the Respondent's witnesses. I further find that Lee was dis-charged and that he did not resign.12.Arnold's dischargeArnold has been a Linotype operator and a journeyman printer since August 1962.He applied for an operator's job with the Respondent about the middle of June 1963.At his interview, Caldwell informed him that there was no available permanent situa-tions at that time but that he could use him for 3 weeks to cover employees on vaca-tion.Arnold accepted and agreed to telephone him before he reported for work onFriday, June 28.Because he was unable to reach Caldwell by telephone, Arnold came to the plantabout 3 p.m. on Thursday, June 27, where he met Caldwell. There is a conflict intestimony as to the nature of their conversation.According to Arnold, Caldwell toldhim that a permanent situation had opened up since Caldwell had last spoken to himand that Ward and Caldwell had decided to give him that job. Arnold further testi-fied that Caldwell then showed him around in the composing room and introducedhim to four or five employees as an employee who "will be with us from now on."The next morning (Friday, June 28), Arnold reported for work and was assignedby Caldwell to do straight matter work on a model 14 machine.40 This was themachine regularly run by employee Jack Wilson who was on vacation.Caldwell denied that he hired Arnold that Thursday or Friday as a permanentemployee because no permanent situation was then available.However, he testified,he advised Arnold on Monday, July 1, that he could have Lee's job as the latter'sreplacement on a trial basis.As discussed previously in this Decision, Caldwell's ownpretrial affidavit contradicts him and states that the time of the offer was Friday after-noon, June 28.After operating the model 14 machine for about a week, Ward asked Arnoldwhether he could handle models 32 and 35 ad machines.Arnold stated that he hadnever before operated big ad machines like those, but that he thought he could do it.It is also noted that since employee Glass' separation in September,which is laterdiscussed,the Respondent has had difficulty trying to find an employee capable of takingover model 35 machine,which Lee had formerly operated.In fact, it is for the reasonthat Caldwell had been operating that machine himself.Although Ward indicated at thehearing that he had a prospect for that machine, there is no evidence that he had con-sidered Lee for that job.w It appears that Arnold erroneously identified the machine as a model 8, although hewas correct that it occupied the fourth position in the line of machines. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDWard then said that he "might just give ... [him] a crack at it."About 3 days laterCaldwell put him on the model 32 machine. As indicated above, this was the machinethat bogged down on July 10 for which Arnold's supervisor, Norwood, was repri-manded for not calling Ward's attention to that condition sooner than he did 41 Itappears that following this occurrence, Arnold continued to operate the model 32machine without any unusual incident 42 until about July 15 when Caldwellapproached him with Norwood and gave him 2 weeks' notice of dismissal, effectiveAugust 1.On that occasion, Caldwell told Arnold that he was being replaced becauseof his inability to operate the model 32 machine.Caldwell also stated that Norwoodhad complained to him about Arnold's inability to handle that machine.Norwood,however, disputed this statement, asserting that Arnold was only unfamiliar with themachine and needed more time to be able to keep up with the extensive work thatpiled up on that machine.Caldwell also remarked that Arnold was hired specificallyto replace Lee on the models 32 and 35 machines and was put on 1 month's probationto prove his competency on those machines.Arnold questioned the accuracy of thesestatementsand insisted that he was hired as a new man and not as. a replacement foranyone on a particular machine.Arnold further denied that any probation periodwas mentioned when he was given the job. Also significant to note is the fact that themodel 32 machine was employee Percy Green's regular assignment and that themodel 35 machine, which had previously been operated by Lee, had been employeeGilford's permanent assignment since June 28.It is clear that Arnold had some difficulty running the model 32 machine, whichwas a more complicated machine than a model 14 or other machines that Arnold wasaccustomed to operate.43Norwood was of the opinion that with more time andexperience on that machine Arnold would have turned out to be a good operator onit 44Moreover, both Ward and Caldwell conceded that Arnold was a competentlinotype operator on straight matter and, in fact, Caldwell gave him a reference tothat effect.Yet, according to Norwood's undisputed testimony, when Caldwell gaveArnold the 2 weeks' notice of dismissal, he unsuccessfully requested Caldwell to retainArnold on another machine (model 14) which was then unmanned and which Arnoldcould competently run.Norwood further testified, without contradiction, that laterin the day he again asked Caldwell to give Arnold a chance on this other machinesince the Company needed someone on it.Although Caldwell said he would speakto Ward, no action was taken on Norwood's suggestion.Norwood also testified that the Company hired a new operator for straight matterwork before Arnold left and other operators after Arnold's separation.Ward admit-ted to hiring two straight matter operators 45 about a month or two after Arnold'sseparation.Although the Respondent's records contained the exact dates of theemployment of these individuals, the records were not produced at the hearing. Itappears that these jobs were never offered to Arnold; nor was the failure to do sosatisfactorily explained.4641Ward testified that he did not give Arnold a written unsatisfactory work reportbecause Arnold was working only on a trial basis.42 Although Arnold admitted that he also "pied" two magazines, i e., causing magazinesto drop out of the machine, he was never reprimanded for it.Ward conceded that he had"pied" a magazine and that it was not unusual for a new operator or one unfamiliar witha machine to do it.Ward further conceded that "piing" a magazine does not necessarilyindicate incompetence.Caldwell also testified that he had "pied" a model 32 machinewhen he was first learning to operate it. There is also testimony that experiencedoperators may occasionally "pi" a magazine.43Arnold testified that at his new job he now operates more complicated machines thanthe model 32, with apparent satisfaction to his employer.44Norwood testified, without contradiction, that on one occasion he asked Caldwell tocheck on Arnold's work on the model 32 machine and Caldwell did so and advised himthat Arnold was not bogging down.Norwood further testified that he made this requestto protect himself "because they had been riding . . . [him] so about that particularmachine being behind."Norwood also observed that the model 32 machine "isn't thesweetest machine to run in the house.Mr. Caldwell doesn't tackle it too much, I notice."45 They are Nel Hayes and Owen Willis. The latter also operates the small crapmachine.49 The only testimony relative to a possible explanation, inadequate at best, is Ward'sanswer to a leading question put to him by the Respondent's counsel, as follows:Q. Had you been advised that Arnold had taken another jobat a time a monthlater,when you hired a new straight matter operator?-A. Yes, sir.There wasa telephone call coming in wanting a recommendation onArnoldin Charleston and Arnold was supposed to be sitting right there and askingfor a recommendation. GAINESVILLE PUBLISHING COMPANY, ETC.619I find that Arnold's and Norwood's testimony recited above, much of which isuncontroverted, more persuasive than the contrary testimony of Caldwell and Ward.Moreover, I find that Arnold's asserted inability to operate models 32 and 35 machineswas not the true reason for discharging him.13.Hertel's dischargeRosemary Hertel had been employed as a proofreader at The Gainesville Sun forclose to 13 years when she was discharged on August 26 without any prior warningor notice.Except for the incident considered below, her competence as a proofreaderis not questioned. Indeed, two employees attested to her ability.As previously dis-cussed, it was at her home on June 23 that a group of employees met andsigned unionmembership applications and paid their initiation fees to employee Lee.This alsowas the meeting to which Foreman Caldwell alluded on or about July 3 to refuteHertel's denial of union membership when she protested the change made in herregular Saturday working hours from dayside to nightside.Hertel gave the following account of her discharge on Monday, August 26: As shewas leaving that afternoon at the close of her shift, she was called back by Caldwell.He showed her the proof of a streamer headline 47 and the original copyshe used inproofreading that headline which appeared on page 1 of the Sunday newspaper ofthe day before.Hertel readily acknowledged her responsibility for not detecting thetypographical error which consisted of the transposition of two letters in the word"Girds" so as to read incorrectly "Grids." 48After expressing his reluctance to dothis,Caldwell told her that on Publisher Harrison's instruction, he had to let her gobecause it was a new policy promptly to discharge anyone who made anerror in astreamer headline.Hertel objected to this summary treatment, asserting that no onehad ever before been discharged for proofreading mistakes and referred to the erro-neous dateline on page one of the paper that was published that very day (August 26)which was not attributable to her.Caldwell then handed her her final check, whichincluded 2 weeks' severance pay, and informed her that she was not required to finishthe week.Prior to this occasion, Hertel had never been given any unsatisfactoryreports, nor was she ever warned to improve her work.Caldwell denied Hertel's testimony that he told her it wasa newpolicy to dis-charge a proofreader for a streamer error but testified that he did say it was the Com-pany's policy to do so.However, no evidence was adduced as to when such a policywas adopted or announced to the employees, if it ever was.Although the only reasongiven by Caldwell for Hertel's dismissalwas the streamer headline error,he testifiedthat he detected that Hertel had deliberately engaged in a slowdownin the morningof the day of her discharge which he had inferred from the accumulation of proofsto be read.However, not only was the other proofreader, Dampier, absent fromwork that day,49 but Caldwell could not even remember whether or not he had men-tioned the alleged slowdown to Publisher Harrison and the othermanagement officialswhen they decided todismissHertel for the streamer error.Moreover, althoughCaldwell, on cross-examination, first testified that when he saw the accumulation ofwork to be read, he asked Hertel "was this a slowdown, and she slurred and didn'tsay nothing," later in his testimony he conceded he was not positive that she heardhis remark.Hertel categorically denied that Caldwell accused her of any slowdownin the morning or that it was mentioned later in the day when she was terminated.Following her discharge, Hertel personally checked the Respondent's newspaper onvarious days and found numerous spelling and other errorsin headlines, newscolumns, and advertisements.On one day, she found a streamerheadline error wherethe word 'Tomorrow" was misspelled "Tommorrow."There is no evidence that47A streamer headline is one that runs across the top of the page.48The streamer headline, as it appeared in the Sunday paper, read: "Washington Gridsfor Massive 'Social Protest' March."Hertel was, at first, under the mistaken impressionthat the word "Girds" was correctly written over another word on the original copywhich was scratched out, although other corrections were made on that copy.Hertel also testified, without contradiction, that it is customary for a newsroom em-ployee who finishes his work early on Saturday to pull a proof of page 1 of the Sundaypaper before it goes to press to check for errors, but that she did not know whether thiswas done with respect to the Sunday paper in question41Caldwell also testified that he had to furnish Hertel with assistance the day of herdischarge in order to get the paper out on time.However, Caldwell admitted it wasnot unusual to callother employees to help out in proofreading.Especiallywould itseem to be justified where, as wasthe case on the occasionin question, one of tworegular proofreaderswas absent. 620DECISIONSOF NATIONAL LABORRELATIONS BOARDanyone was discharged or disciplined for this error.On the contrary, Caldwell testi-fied that since Hertel's dismissal he had not warned anyone for proofing errors and, asfar as he knew, Ward had not done so either.Hertel impressed me very favorably and I credit her version of the events which Ifind more reliable than Caldwell's.Furthermore, as "discussed in my concludingfindings, I do not believe Caldwell that Hertel was actually discharged because of thestreamer error.14.Strawn's separationWilliam C. Strawn, Foreman Norwood's son-in-law, was employed at The Gaines-ville Sun from August 1960 until his separation on September 7, 1963, with the excep-tion of a 7- or 8-month period between the fall of 1961 and spring of 1962. During hisemployment Strawn attended the University of Florida, located in Gainesville 50Atthe time of his separation, Strawn was a compositor who performed a variety of jobssuch as ad and makeup work. During school terms he averaged 30 to 35 hours a weekand in the summertime 40 or more hours. There is no question that until Septem-ber 1963 Ward was very cooperative in arranging work schedules to fit in with Strawn'sschool program and convenience, even though the hours did not conform with estab-lished shifts fitEarly in July Mechanical Superintendent Ward advised Strawn thathis, as well as other employees', schedule was being revised and that he was requiredto go on the 4 p.m. to 12:45 a.m. night shift. Because Strawn stated that thosehours would conflict with his other activities, Ward suggested 11 a.m. to 7 p.m., 4.daysa week, and 8 hours on Saturday night. Strawn, in turn, proposed 11 a.m. to 6 p.m.,5 days a week, and 8 hours on Saturday night. This proposal was acceptable to Wardand Strawn pursued that schedule until September.About the middle of July, Ward,in response to Strawn's question, assured him that the existence of union activitieswould not affect his job in the fall when he returned to school.52During the first week in August, Strawn commented to Foreman Caldwell thatPublisher Harrison's attitude toward him had become unfriendly and that he attributedthis change to Harrison's mistaken belief that he was a member of the Union. Cald-well disagreed that such was the case as Harrison knew that Strawn really was notinterested in the Union since printing was not his life's profession.Caldwell, however,added that Strawn would have to decide how to vote when the NLRB election washeld.Strawn's answer was that he would have to be on the side of his father-in-law(Norwood) because his father-in-law's job was not worth a cent if the Union did notsucceed.53At a time before August 9 Caldwell informed Strawn that the Company hadadopted a new policy that it would no longer use part-time help 54 and that he andRaymond Glass, another employed, university student, would be required to work afull'40-hour week.Strawn answered that, as much as he preferred a shorter week, hewould put in that number of hours if required and if a suitable schedule could bearranged when school started.Caldwell stated that a 40-hour schedule would bearranged.60 Strawn testified that he expected to graduate in April 1964, at which time he intendedto leave the Respondent's employ.5'From November 1962, after the Respondent purchased The Gainesville Sun, untilthe middle of April 1963, Strawn worked 6 days a week, averaging 30 to 35 hours, al-though some weeks he worked longer hours.During that period, he,reported for workon Monday through Thursday between 11 a.m. and 1 p.m, depending on what time hewas released from his classes on a particular day and left the plant 5, 6, or 7 p in.Healsoworked 8 hours each on Friday and Saturday nights.When the second trimesterat the university ended in April 1963, Ward granted Strawn's request to be changed tothe day shift (7 a.m. to 3:45 p.m.), which he worked until July on a regular 40-hourbasis.On the latter date his hours were changed again to suit his convenience to aschedule from 11 a.m. to 6 p.m., 5 days a week, with 8 hours on Saturday night52 Strawn testified that initially he was uncertain about supporting the Union but onJuly 7 decided to support it and attended the union meeting held on that day.How-ever, he testified, after consulting with International Representative Mitchell, he saw nonecessity for joining that organization since he was not going to pursue the printing tradeafter his graduation in April 1964.esThe above conversation between Strawn and Caldwell is based on Strawn's credibletestimony.Caldwell only recalled a conversation he once had with Strawn whereinStrawn asked him whether an election would be held and he (Caldwell) replied that hedid not know but that when it was held Strawn would have to decide which way tovote.Caldwell denied that Strawn indicated how he would vote.-54A university professor, who proofread Saturday nights, was not affected by thisnew policy. GAINESVILLE PUBLISHING COMPANY, ETC.621On September 2 or 3, Strawn discussed with Ward the type of schedule the Respond-ent was considering for him.Ward stated that he had not yet prepared one butindicated that it would include some morning hours. Strawn explained that it wouldbe impossible for him to work mornings unless it was before 8:30 because his schoolcourses were offered in the morning. Before registering on September 4, Strawn againspoke to Ward who suggested that he take his classes after 3:45 in the afternoon.Strawn retorted that Ward knew, as well as he did, that, at the most, one or twocourses were given at that time.Ward then remarked that, under the circumstances,things "looked kind of slim" for Strawn.The next day Strawn advised Ward of his school program 55 under which he couldbegin work everyday except Thursday at 12:15 p.m. and on Thursday at 1:15 p.m.As an alternative, Strawn stated that he could take a regular night shift.Ward, how-ever, indicated that a job was available for him only if he worked morning hours.Strawn then asked whether anyone on the night shift would trade with him as therewere interchangeable jobs on both shifts and Ward answered in the negative.56How-ever, there is no evidence that Ward questioned any employee along those lines.Surprisingly, although the Respondent asserts that business was continuously increas-ing and with it the need for production help, the Respondent was unable to accom-'modate Strawn (or Glass) with a work schedule to fit in with his school program.57The conversation ended with Strawn voicing the view that he guessed he had no joband Ward agreed.In a conversation with Foreman Swartz the next morning (September 6), Strawntold Swartz he was "getting a dirty deal." Swartz, in reply, stated that he hated tolose him, that his work was good, and added that both of them "knew why.[Strawn] was leaving but he couldn't say it." 58 Strawn observed that it was theUnion.Thereafter, Strawn proceeded to Harrison's office and complained to Harrisonabout "the dirty deal" he received in spite of his good work record and cooperativeattitude.Harrison asserted that he, Ward, and Caldwell had labored hard to arrangeschedules so that everybody was placed where he was most needed and that Strawn'splace was from 7 a.m. to 3:45 p.m. and if he wanted those hours he could keep his job.When Strawn disagreed with Harrison's views that the schedules were prepared withefficiency in mind, Harrison remarked, "If you came up here to talk about the union,I don't want to talk to you." Referring to the work schedules Strawn previously had,Harrison observed that Strawn should be happy that he had such a good deal for solong a time. Finally, Harrison stated that he regretted they were parting on unfriendlyterms.With this, their conversation came to a close. School started on September 9and Strawn's last day at the plant was September 7.5915.Glass' separationLike Strawn, Glass was a university student in^the Respondent's employ.He wasalinotype operator who ran a model 35 machine on the night-side.He worked for TheGainesville Sun from 1959 until his separation on September 20.During this timess Strawn's fall school program required him to attend classes everyday except Thurs-day until 11:55 a.m. and on Thursday until 1:05 p in.ce Strawn testified that from conversations with two individuals on the night shift,Wayne Land and Warren Bowden, he surmised they disliked working nights.However,Strawn conceded that he neither mentioned these employees to Ward, nor did he askthem whether they would exchange shifts with him.69Ward testified that the main reason for the paper being late was insufficient pagemakeup in the morningThis apparently was the reason he needed Strawn on the earlyshift.Strawn,however denied that the shortage of makeup men was the major reasonfor a late paper, and testified, without contradiction, that almost all ad men in the com-posing room could do makeup too.Moreover, apart from the fact that the Respondenttheretofore had never seen the necessity for Strawn's assignment to a day shift (see forexample,Ward's proposed change in early July to a night shift),it is clear that therewere many other reasons for a late paper.sH Although Swartz denied he indicated he knew why Strawn was leaving, I creditStrawn's testimony upon which the above finding is based.sB Testimony was adduced at the hearing as to whether Strawn was also denied certainsports assignments in another department after his separation for the same reasons thatthe Respondent refused to arrange a composing room work schedule for him.AlthoughI find it unnecessary to decide this question,it is noted that Assistant Sports Editor BennyCason testified that Publisher Harrison had told him not to assign Strawn as a reporterto cover any high school football games. It is also noted that Vice President and Advertis-ing Director William G.Ebersole testified that he had asked Harrison whether he hadany objection if he(Ebersole)gave Strawn an assignment.0 622DECISIONSOF NATIONALLABOR RELATIONS BOARDWard accommodated Glass' work schedule to his school program and Glass accord-ingly averaged between 25 to 30 hours per week, probably closer to 30 hours.Hishours varied daily, depending on what time his classes ended on a particular day.60From the very inception of his employment, Glass made it clear to Ward that he wouldbe forced to quit his job if he were required to work a 40-hour week. In January1963 Ward indicated to Glass that it would be necessary for him to work 40 hours aweek the following fall.At Ward's request, Glass tried to work a 40-hour week duringthe springterm.After 2 or 3 weeks, Glass informed Ward that he was unable to con-tinue to work the longer hours.As a result, Ward permitted him to revert to hisformer schedule of 25 to 30 hours, without indicating that he would be required toresume a 40-hour week in the fall.The foregoing occurred before the advent of theUnion.On September 5, Glass inquired of Caldwell whether he could continue working ona part-timeschedule as before when the new school term began. Caldwell told himto speak to Ward. The next day Glass registered at school 61 and at night discussedhis schedule with Ward.In responsetoWard's adamant position that Glass wasrequired to work a full 40-hour week, Glass stated that he would be compelled to quit.Thereafter, Glass spoke to Harrison about retaining him until April 1964, when hewas due tograduate and leave the printing trade.Harrison informed Glass that hehad no control over the situation as the New York office set the policy and he (Har-rison)had no choice but to insist on a 40-hour week.Harrison, however, stated thathe would call Glass if he needed him.On September 9, when school resumed, Glass gave Caldwell and Ward 2 weeks'notice that he was leaving.During this 2-week period, Glass worked as many hoursas hewas able to but less than 40. On September 20 his employment terminated.At the hearing, Caldwell testified that Glass had not yet been replaced.EmployeeGilford, who had operated on the day shift the same model 35 machine as Glass did atnight, was transferred to the night shift to run that machine.Caldwell, at the expenseof his supervisory duties, undertook to operate the machine on the dayside until areplacement was located.It isnoted that, although Harrison told Glass he wouldrecall him if needed, he did not do so despite the fact that as of the time of the hearingno replacementhad yet been hired.16.Dennington's dischargeDennington has been a composing room machinist since 1947 after serving a 41/2-year apprenticeship.As a result of his experience at various newspaper shops,Dennington had acquired a familiarity with all types of composing room machines,including teletype machines, herein described as TTS machines, although he hadnever received the formal specialized training in the repair of the latter equipmentfurnished by the TTS school.He was hired by Mechanical Superintendent Ward inthe latter part of January 1963 and continued in the Respondent's employ until Sep-tember 13 when Ward discharged him. This was the only job from which he had everbeen dismissed.At the time of his hiring, according to Dennington's uncontradictedtestimony, Ward inquired into his ability to repair ITS machines and that he candidlytoldWard that, although he did not have technical TTS school training, he workedon such machines with varying degrees of success.He further informed Ward thatitwould usually take him longer to repair a TTS machine than it would take anexperienced TTS man.Ward was satisfied with Dennington's qualifications andremarked that he thought "we can make it, we'll get by with it, and maybe both of uswill learn something."While there is conflicting testimony as to how well Dennington performed his duties,a matter to be discussed below, it is clear that it was not until Thursday, August 29,that he was threatened with loss of his job vecause of his asserted shortcomings.Onthat day, Foremen Caldwell and Swartz questioned Dennington concerning his failureon August 27 62 to keep an Elrod machine supplied with material and his failure torepair a TTS perforator before leaving the plant, although an operator had requestedhim to fix it.Dennington explained that he was too busy to attend to the Elrod60During his last regular school term,Glass had reported for work at different hoursbetween 4 to 7 p.m. every day. On Friday, he had worked a full 8-hour day, and lessthe other weekdays.During a 6-week period immediately preceding September 6, whenhe did not attend classes, he had worked a 40-hour week.EI Glass'fall program called for classes from 9:50 a.m.to 7 p.m. on Monday and Wednes-day ; from 2:30 p.m. to 7 p.m. on Tuesday;9:50 a.m. to 1:10 p in. on Friday ; and noclasses on Thursday.Glass testified with this schedule he would be able to work 25 to 30hours as he had done before.w Dennington was off on Wednesday,August 28.0 GAINESVILLE PUBLISHING COMPANY, ETC.623machine because he was working on a proof press with an electrician.Although Cald-well told Dennington that he was to let the electrician do his own work, Denningtontestified that at that time it was not known whether the breakdown was due to mechani-cal trouble,which was his responsibility to correct,or to electrical failure, which wasthe electrician's job to rectify.As events developed,the repair required the servicesof both.With respect to the TTS perforator,the reason given by Dennington toCaldwell for not repairing it was that it had to be done on overtime and Caldwell wasnot around to authorize him to work beyond his regular hours.However, Denningtonconceded that he did not seek permission from Foreman Swartz who was available.As a result of Dennington's neglect to make the timely repair, the machine wasinoperative for 12 hours until it was fixed by the night machinist.To avoid suchproblems in the future,Caldwell authorized Dennington to work overtime wheneveritwas necessary to have repairs done. In addition,he was warned to keep the Elrodand TTS perforator units running with an ample supply of material and that hisfailure to comply with these orders would result in his discharge.On the same day, Dennington was handed two written unsatisfactory work reportscovering the above incidents.According to'Dennington,he had never before orthereafter received any unsatisfactory work reports.He also testified that he hadnever been warned before that his job was in jeopardy because of poor performancebut admitted that there were occasions when he was directed to redo certain repairjobs.In addition,Dennington testified,Ward had complained to him in the summerof 1963 that the machines were in poorer shape than they had ever been since he(Ward)had been employed at The Gainesville Sun, that they had too much downtime,and that it was Dennington'sresponsibility to keep them running at all times.Apparently,this deficiency did not warrant a written unsatisfactory work report sinceit is not claimed that he had been given one,although the written report practice wasin effect at that time.Dennington further testified that on one occasion Ward calledhis attention to the fact that all four TTS machines were not running but this condi-tion, which was caused by a shortage of tape, was not his responsibility.Accordingto employee Lee, on at least two instances he heard Ward state to unidentifiedindividuals that Dennington was the best machinist he ever had.On Friday,September 13, about 8 a.m., Ward approached Dennington and askedhim whether he had worked on a TTS perforator the previous night.Upon receivingan affirmative reply, Ward told Dennington that it was not running and that, in hisopinion, Dennington did not know what he was doing.Ward then ordered him tocollect his things and leave the plant as he was fired.The same day, Ward assigned Thomas,the night apprentice machinist, to try torepair the TTS perforator in question.It appears that the counting mechanism didnot uniformly count correctly and require adjustment.According to Thomas, afterDennington's repair,the machine counted correctly only when operated at a relativelyslow speed but since operators normally punch the keys at a faster rate, the adjust-ments made by Dennington were off. Thomas,who followed the manufacturer'smanual, as Dennington always did, made the proper adjustments which an operatortested for him.It appears that Dennington did not have the benefit of an operator'sassistance to test his adjustments because none worked at night when he undertook therepairs.Ward's appraisal of Dennington's ability as a machinist is not too complimentary.He testified principally in generalities that Dennington was not a thorough machinist;that he would start on a repair job,do some of it,but never finish; that after apparentlyrepairing a machine it would not run and he(Ward)would be obliged to ask Denning-ton to repair it again;and that,depending on the machine,he would sometimes haveto ask Dennington to redo a job"at least two,maybe even three days a week."Wardalso testified to Dennington's inability to fix TTS machines asserting that after Den-nington completed his repairs the machine would be in the same condition as before"or in a worse shape"than when he started on it.Specifically,Ward referred to theabove-recited episode where Thomas adjusted a perforator previously worked on byDennington.Ward also testified that on September 12 he gave Dennington awritten unsatisfactory report for failing to adjust properly the counting mechanismof two TTS perforators on September 10, for which he was warned "not to let ithappen again."63On cross-examination,Ward testified to a minor breakdown of aTTS perforator in February or the beginning of March for which Dennington wasresponsible.However,he admitted that he had not reprimanded Dennington for it.61As indicated above,Dennington denied receiving any written unsatisfactory workreports after the August 29 episode.It is also not clear whether the September 12report referred to a machine that Thomas adjusted on September 13.775-692-65-vol. 150--41 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDWard also testified that of the total number of machines Dennington was under theduty to keep in good condition and repair,15 to 20 percent represented TTS per-forators which Dennington was unable to repair.During his cross-examination,Ward further recalled that early in April he hadsome trouble on a straight-matter Linotype machine which Dennington was unable tofix and told Dennington he was unhappy about it.However,Ward conceded therewere"some things"Dennington did well in repairing machines other than TTS per-forators.On redirect examination by the Respondent's attorney,Ward gave addi-tional testimony that in August he had received from the manufacturer's representa-tives of the Intertype and Linotype machines 84 .verbal reports on which he replied, inpart,in determining to discharge Dennington.According to Ward,these individualsadvised him that the machines were neglected and did not receive proper daily andweekly maintenance care.On re-cross-examination,Ward testified that he discussedthe matter with Dennington who insisted that the machines were receiving the requiredroutinemaintenance care.Ward conceded that Thomas,the apprentice-machinist,was also responsible for maintenance and repair but added that Thomas worked underDennington's supervision.However, it is clear that Dennington was not a supervisorand worked the day shift while Thomas worked at night.IfDennington were soneglectful in his care and maintenance of the machines,it is curious that Denningtonwas not given a written unsatisfactory report which the Respondent thought wasnecessary during the Union'sorganizational campaign in order to document anemployee's shortcomings should it become necessary for the Respondent to prove theshortcomings at some future time. It is also interesting to observe that Thomastestified that routine machine maintenance is better done at night during his shiftwhen machines are normally not in operation than in the daytime when the machinistis primarily concerned with needed repairs to keep the machines running.Moreover,he testified that he always adhered to a maintenance routine which had been estab-lished before Dennington entered the Respondent's employ; that he was familiar withmaintenance requirements;and that he performed such work without special instruc-tions from anyone.'As of the time of the hearing,Dennington had not been replaced.Ward testifiedthat he would take over Dennington's job as soon as someone was located to assumehis position as mechanical superintendent and production director.He further testi-fied that the Respondent contemplated sending him and Thomas to TTS school forspecialized training in repairing TTS machines.According to Dennington's uncon-tradicted testimony,he had made a similar suggestion to Publisher Harrison in lateAugust,and on an earlier occasion to Ward, that he or Thomas or both be sent tosuch a school.Nothing came of this suggestion at least insofar as Dennington wasconcerned.Dennington impressed me as a candid,reliable witness and I credit his testimony.I also find that Thomas also gave credible testimony.On the other hand, Ward'stestimonial appraisal of Dennington's ability as a,machinist had a distinct exaggeratedflavor designed to conceal the real reason for Dennington'sdischarge.Indeed, onemay well wonder why, if Dennington were as incompetent as Ward tried to picturehim to be, he was retained as long as he was. In sum, I find that,while Denningtonundoubtedly encountered difficulties in repairing TTS perforating units, he generallydemonstrated competence in the repair of the other machines which comprised thebulk of the machinery in the composing room.B. Concluding findings1.With respect to interference,restraint, and coercionThe Respondent's newspaper plant is not unionized.,Publisher Harrison admittedlypreferred to keep it that way.Undoubtedly,such an attitude or even the vigorousexpression of opposition to a union is well within an employer's rights.It is onlywhen this opposition takes the form of coercive or discriminatory action to depriveemployees of their basic organizational rights that permissible statutory bounds areoverstepped.As found above,the record is replete with evidence revealing not simply an aversionto the Union,but a deliberate pattern of unlawful conduct by the Respondent designedto frustrate and undermine the Union'sorganizational campaign and to inhibitemployees in the exercise of their statutory rights.Specifically,I have heretoforefound the following:, (a) At the inception of the union movement, Publisher Harrison,within the hearing of employee Strawn,directedMechanical Superintendent Ward tofind out who was responsible for the organizational activities,stating that he would64These individuals were not produced as witnessesat the hearing. GAINESVILLE PUBLISHING COMPANY, ETC.625"fire him on the spot' (b) at a. time before the'scheduled April 19 union meeting,Ward questioned Thomas, the apprentice machinist, whether he heard about, andplanned to attend, that meeting and asserted that it would do him no good because theUnion would never secure a contract from the Company; (c) at a time after April 16,"outside representation, adding that "things could get rough onus"; (d) on April 30,after delivering his antiunion speech to'employees, Harrison announced that betterhospitalization benefits and a pension plan were under consideration; 65 (e) after agroup of employees met in employee Hertel's home to discuss' whether they shouldjoin the Union, Ward and Foreman Caldwell informed employee Browning that theyand Harrison were well aware of that meeting and the names of the employees whohad joined; (f) at a time during the first 2 weeks in July, Caldwell told employeeSparks that in the latter part of June' Harrison had acquired information that employeeshad signed membership applications and'that a union meeting had then been scheduledfor Sunday, June 30; 66 (g) on June 26; Ward questioned Browning over the telephonewhether he had heard anything about a' union, and Browning replied that he heardrumors that a union meeting was going to be held; (h) the following morning Caldwellmade an urgent visit to Browning's home, awakened him, and discussed with him theemployees', interest in outside representation and their grievances., Caldwell also askedBrowning whether it was true that a union meeting was going to be held. To Brown-ing's suggestion that the ' umored meeting might be a joke, Caldwell responded thatitwould be a serious one.' Substantially the same conversation ensued after Caldwellreturned a second time with Ward 30 to 40 minutes later.At this time, Ward orCaldwell said that, if information concerning a union meeting were a joke, theywanted to silence it because they feared that many people might get hurt; (i) onanother occasion about that time, Ward told Browning that Harrison would not sign acontract with the Union; (j) on June 26 Ward, in a telephone conversation withemployee Lee, stated with obvious annoyance that someone was "trying to sabotage"him and that there was going to be a "damn union meeting."Ward then questionedLee whether he knew anything about this meeting. In response to Lee's denial, Wardasserted that three or four employees had informed him to the contrary; 67 (k) onJune 28 Ward told Lee over the telephone that he had three or four reliable informantswho had identified him'as the man with the applications and who collected the initia-tion fees and knew all about the Union.Ward concluded with the ominous observa-tion that Lee might just as well get another job; (1) on the same day, Harrison advisedemployee, Arnold that he was aware that he had a union card.Although Harrisonstated that Arnold could retain it, Harrison warned him not to talk to any employeeat any time about the Union; 68 (m) also on June 28, Ward assured employee Gilfordthat if the Union came into the plant he would not work with it but "would run itout;" (n) on July 5, Pressroom Foreman Reynolds indicated to a group of-persons,was the next one on the list marked for discharge because of her union sympathies;(o) on July 16, after employee Brown returned from her.vacation, Ward asked herwhether she was aware of what was going on, obviously referring to union activities,and stated that Harrison would not sign any contract with'the Union and that a lot ofpeople were going to be hurt and referred Brown to two named nonunion employeesfor particulars; (p) a few days later, Caldwell expressed his hope to Brown that shewould not become too involved with the Union, noting that the Company had beenvery good to her; (q) on August 2, a day after Brown spoke to Union PresidentMidgette in the parking lot, Caldwell remarked to her that he noticed that she haddecided to go along, with the Union; (r) -in August Caldwell asked Machinist Denning-ton on "which side of the fence" he was; (s) on another'occasion, Caldwell` questionedhim whether he would give up the Union to keep his job; and (t) in a documentdirected to composing room employees after the Board's Regional Director scheduledthe representation election for October 4, the Respondent urged the employees to vote"5 In view of the context in which this announcement was made, it appears reasonablyclear to me that the announcement carried the implication that employees would morelikely obtain these benefits if they rejected outside representation16This statement necessarily conveyed the idea that the Respondent was in a good- posi-tion to learn about the employees' union activities and sympathies."rWhile it is not necessary to a finding of unlawful coercion that there be evidencethat the employee involved was actually put in fear of reprisals for his union activity,Lee's immediate reaction was to turn to one of the Union's International representativesfor assistance.Plainly, such- a warning, without limitation to an employee's actual' working time con-stitutes an unlawful impediment to an employees, exercise of his self-organizational rights. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst the Union and it would "settle the matter at once."On the other hand, theRespondent there pointed out, a union victory would be futile because, unless itdecided to go to court to test the bargaining unit, it would begin collective bargainingwith the Union which "could goon for sometime before anything is settled."In addition to the foregoing, I have found that the Respondent, by notice posted onor about July 3 and effective July 12, changed the Saturday dayside assignments ofseveral senior employees who supported the Union to the night shift. I find that suchchanges were made in reprisal for their union sympathies and not for productionreasons as urged by the Respondent. This is indicated by the Respondent's past prac-tice of honoring seniority in making Saturday assignments; the timing of the changes;Foreman Caldwell's reference to the meeting in employee Hertel's home when shecharged that union considerations prompted the shift changes and she denied that shewas a union member; and the Respondent's failure to produce any records whichnowould be in its possession to show that nonunion employees werealso reas-signed to the Saturday night shift, if such were actually the case.69 Indeed, no suchcontention is even advanced by the Respondent.I further find that on or about September 27 the Respondent granted the composingroom employees a wage increase for the purpose of dissuading them from joining ormaintaining their membership in the Union or otherwise supporting that organization.As discussed earlier in this Decision, the Respondent had no announced intention ofconferring a general wage increase on these employees before Publisher Harrison'sApril 30 address to the employees. It was only at this meeting that Harrison, in reply-ing to an employee's question as to the prospects of a wage increase, stated that hebelieved an increase would be forthcoming in September or October if business con-tinued to do as well as it was then doing.On August 20, the day the Board held ahearing on the Union's representation petition, the Respondent issued a bulletin to thecomposing room employees stating, among other things, that it could not "see howthe Union ... [could] offer you more than the Company's previously announced plans"and observed that" [i]t's easy to make promises when you have no responsibility tofulfill them."Thereafter, on or about September 27, upon learning that the scheduledelection was canceled because of the pending unfair labor charges herein, the Respond-ent announced it was granting increases, effective immediately, which it was pro-hibited from doing before while the election campaign was in progress. It is certainlyclear, however, that the Union had not then, nor has it at present, abandoned itsorganizational drive while its charges were being litigated.Regarding the reason forgranting the increase on September 27, Harrison testified that he was only fulfillinghis April 30 promise because business was good and warranted it.Oddly enough,Harrison testified that be did not take similar action with respect to inauguratingnew hospitalization and pension plans, although he wanted to, because he "wanted towait until this whole NLRB hearing election postponement and all this was out ofthe way."In these circumstances and viewing the increase in the light of the Respondent's totalconduct, I am convinced that the granting and timing of the increase was a deliberate,effective demonstration that the employees had no need for "outside representation;but that the Respondent could offer them more than the Union promises which theUnion had "no responsibility to fulfill." 70In sum, I find that, by engaging in the foregoing acts, which were made even moremeaningful by its contemporaneous discrimination against employees as foundbelow, the Respondent interfered with, restrained, and coerced employees in violationof Section 8 (a)( I) of the Act.712.With respect to the discontinuance of Ad Alley Foreman Norwood's"override" and subsequent demotionThe General Counsel contends that the Respondent discontinued Foreman Nor-wood's supervisory "override," thereby reducing his rate of pay, and subsequentlydemoted him to a rank-and-file employee because of his refusal to participate in theRespondent's unfair labor practices. It is his theory that such conduct amounts tointerference, restraint, and coercion of employees prohibited by Section 8(a) (1) of69Interstate Circuit v. United States,306 U.S. 208, 225-226;N.L.R.B. v. SamWallickand Sam K. Schwalm, d/b/a Wallick and Schwalm Company, et at.,198 F. 2d 477,483 (C.A. 370 Cf.NL)..R B. v. ExchangePartsCompany,375 U.S. 405.711 find it unnecessary to decide whether, under the circumstances of this case, theinstitution of written unsatisfactory work reports constituted an independent violationof Section 8(a) (1) of, the Act.However, such reports themselves have relevance indetermining the allegations of discrimination. GAINESVILLE PUBLISHING COMPANY, ETC.627the Act.On the other hand, the Respondent, although recognizing the validity of theprinciple, argues that it is not applicable here because the withdrawal of the "override"was due to Norwood's failure to exercise his supervisory responsibilities and hissubsequent demotion was prompted by his inattention to the bottleneck that developedon employee Arnold's machine. In any event, the Respondent urges, the record doesnot establish that employees were aware of the alleged reason for its disciplinary actionand hence its conduct could not interfere with employee rights within the meaning ofSection 8 (a) (1) of the Act.It is clear from what I have heretofore found that the Respondent's asserted reasonfor the withdrawal of the "override," without any prior notice or warning to Norwoodof his alleged supervisory shortcomings, was purely a pretext. Serving to underscorethiswas Foreman Caldwell's tacit agreement with Norwood's accusation that theUnion was the true cause.Moreover, I can hardly believe that Norwood's inadvertentfailure to notice sooner than he did that Arnold's machine had bogged down reallydictated, under the circumstances, his summary demotion, especially in view ofNorwood's long service as a supervisor with an apparent satisfactory record of per-formance.72On the contrary, the record persuasively establishes that it was Nor-wood's refusal to cooperate in the Respondent's program of interference, restraint, andcoercion of employees to defeat the Union's organizational drive that motivated theRespondent's punitive action.Thus, Norwood declined to obey Publisher Harrison'sinstruction that he report to Mechanical Superintendent Ward what transpired at thethen scheduled April 19 union meeting he had planned to attend.On June 26, whenquestioned by Caldwell, he disavowed knowledge of the resurgence of the union move-ment which had been dormant for about 2 months. The next day Norwood similarlytoldHarrison, in answer to the latter's question, that he did not know whetheremployee Gilford had recently obtained a union card.When Harrison abruptlywalked away angered by this reply, Norwood pursued him and explained that his lackof information respecting union activities was due to the fact that he had been excludedfrom the Union's confidence.At this point, Harrison made the ominous remark that"he had handled this easy before but now he was going to handle it a different way."The following day, Norwood lost his "override" until he could "prove" himself.I have no doubt that the true reason for the Respondent's punitive action againstNorwood did not escape the rank-and-file employees.Apart from the fact that thecomposing room employees worked in close contact with each other in a small shop,Norwood was conspicuously aloof from the Respondent's vigorous antiunion campaignin which the only other two supervisors in the composing room, Ward and Caldwell,participated.Moreover, Norwood's longstanding membership in the InternationalTypographical was not a secret. In fact, it was Norwood who, at employee Lee'srequest,made the initial contact with the Union's International representative toorganize the composing room employees.Moreover, the Respondent included Nor-wood in the group of employees it rescheduled on or about July 3 for Saturday nightwork in reprisal for their union sympathies.In view of the foregoing, I find that the Respondent's withdrawal of Norwood'soverride and his subsequent demotion clearly demonstrated to the employees the extentto which it would go in order to thwart the execise of their self-organizational rights.Inevitably, such conduct would impress upon the employees that they, too, riskedreprisals if they supported the Union.Accordingly, I find that the Respondent, bytaking the punitive action it did against Norwood, interfered with, restrained, andcoerced employees within the meaning of Section 8 (a)( I) of the Act.733.With respect to Lee's separationThere is no question that Lee was the leader in the union movement and that, amongother things, he extensively solicited employees to join the Union and arranged forunion meetings.His activities were well known to the Respondent. Indeed, on June26,Mechanical Superintendent Ward, relying on information he received from threeor four individuals, impugned Lee's veracity when Lee, in answer to Ward's question,denied he knew anything about a scheduled union meeting.On June 28, without anyexplanation, Lee's work schedule was suddenly changed and he was removed from hisregularly assigned machine.When Lee spoke to Ward that evening about thesechanges, Ward advised Lee that three or four informants had identified him as the man73About2 months after his demotion the Respondent offered Norwood a night fore-man's job.73 Talladega Cotton Factory,Inc.,106 NLRB295, enfd. 213 F. 2d 208(C.A. 5) ;cf.MiamsCocaCola Bottlsng Company doing business as Key West Coca Cola BottlingCompany,140 NLRB 1359. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho had the membership applications, received the initiation fees, and knew all aboutthe Union and suggested that he might just as well get another job.Thereafter, onJuly 4 Lee was separated.It is the General Counsel's position that Lee was discharged because of his unionactivities.The Respondentinsiststhat Lee resigned.fhave heretofore found, contrary to the Respondent's contention, that Lee wasdischarged.On the basis of my evaluation of the evidence detailed earlier in thisDecision, I further find that the only plausible explanation for Lee's termination wasthe Respondent's displeasure with the prominent role he played in the Union's organi-zational drive.Significantly, this was the observation, in retrospect, of John C.Miller, the manager of the Respondent's Pepper Printing operation, when he told Leethat had he left the Union alone, he probably would still be working for the Company.Accordingly, I find that the Respondent discriminatorily discharged Lee to dis-'courage membership in, and activities on behalf of, the Union and thereby violatedSection 8(a) (3) and (1) of the Act.4.With respect to Arnold's dischargeThe Respondent maintains that it terminated Arnold's employment because of hisinability to operate the model 32 machine and not, as the General Counsel urges, forunion reasons..As previously discussed, Arnold was originally hired as a straight matter linotypeoperator for 3 weeks to replace employees on vacation.However, on June 27, theday before Arnold reported for work, Foreman Caldwell 'offered him a permanentposition which had opened up since his earlier interview.Arnold accepted.The nextday, he was assigned to straight matter work on a model 14 machine which he satis-factorily performed until about July 5 when he was put on a model 32 ad machine, amore complicated machine than the ones he was accustomed to operate.A few daysbefore, in response to Mechanical Superintendent Ward's inquiry whether he couldhandle that machine and a model 35, Arnold stated that, although he had neveroperated such large ad machines, he would try. It is undisputed that Arnold experi-enced difficulties with the model 32, resulting in the July 10 episode when it boggeddown and ostensibly brought about the demotion of his supervisor, Norwood.It is clear that, if the Respondent discharged Arnold solely because of his inabilityto run the model 32 machine, it would not be a violation of the Act, no matter howarbitrary this action would be. It is axiomatic that an employer may terminate anemployee for a good, bad, or no reason at all, provided he does not do it because ofunion membership, sympathies, or activities.However, whileit isnot for the Boardto determine the sufficiency of an employer's nondiscriminatory reason for a discharge,nevertheless it is equally well settled that where an employer's explanation for a dis-charge "fails to stand under scrutiny," such failure renders his motives suspect andstrengthens the inference of discrimination.74In the present case, there are many circumstances which reflect on the Respondent'smotivation. It appears from Norwood's credited testimony that Arnold had not beengiven sufficient time to familiarize himself with that machine to be able to cope withthe extensive work that normally piled up on that machine.Moreover, the model 32machine was actually the regularly assigned machine of Percy Green who was thenon vacation.Additionally, the model 35, which had previously been operated by,Lee,was employee Gilford's permanentassignment.Also revealing is the fact that theRespondent arbitrarily disregarded Norwood's suggestionthat Arnold be transferredto another machine, which was then unmanned, for straight matter work.Ward andCaldwell conceded Arnold's competence to perform such work and, in fact, later gavehim a reference to that effect.75However, it appears- that shortly before Arnoldleft the Respondent's employ and thereafter the Respondent hired straight matteroperators rather than retain or offer Arnold these jobs.In the final analysis, I am led to the conclusion that it was the Respondent's demon-strated hostility to the Union revealed in its other unfair labor practices and determina-tionito stem the tide of unionizationin itsplant that prompted Arnold's discharge. Thevery first day of Arnold's employment, Publisher Harrisonmadeit clear to Arnold thathe was aware that Arnold possesseda unioncard.Although Harrison stated it was allright for Arnold to have one, he admonished him to refrain from talking to employeesabout the Union at anytime. Thereafter, on July 7, Arnold attendeda union meetingwhere he signed the charter of the local union which was then being organized.44N.L.R B. v.Thomas W. Dant,Robert N. Dent, et al,d/b/a Dant if Russell, Ltd.,.207 F. 2d 165, 167.(C.A. 9).76The Respondent's reference in its brief to Arnold's incompetency on machines otherthan the ad machines mentioned above is obviously without record support. GAINESVILLE PUBLISHING COMPANY, ETC.629Plainly, with the sources of information available to the Respondent, as the recordindicates, the Respondent was undoubtely aware 'of Arnold's active interest in the-In view of the foregoing, I find that Arnold was a victim of the Respondent's anti-union policy and accordingly find that his discharge was in violation of Section 8(a)(3) and (1) of the Act.-5.With respect to Hertel's dischargeThe Respondent urges that, pursuant to its policy, it discharged Hertel because shemade a proofreading error in a streamer headline in which appeared the word "Grids"instead of "Girds "The discharge was effected without any prior warning or noticeto Hertel, an employee with 13 years of faithful and competent service with the news-paper.As one court so aptly observed: 76Such action on the part of an employer is not natural. If the employer hadreally ... no other circumstance in mind [than the assigned reasons], some wordof admonition, some caution that the offending lapse be not repeated,or someopportunity for correction of the objectionable practice, would be almost inevi-table.The summariness of the discharges of these employees, admittedly there-tofore satisfactory, gives rise to a doubtas tothe good faith of the assignedreasons.In my opinion, the asserted policy, in accordance with which the Respondent pur-portedly acted, was nothing more than a temporary expedient to justify the discharge.Indeed, there is no evidence that the employee responsible for a streamer headlineerror,(the misspelled word "TOMORROW") appearing in the Respondent'snews-paper published about 21/2 weeks after Hertel's discharge was similarly treated.More-over, Foreman Caldwell's attempt to-buttress the utterly unpersuasive reason forHertel's discharge with a very serious accusation that she had engaged in a deliberateslowdown on the same morning of the day of-her discharge also proved to lack convic-tion.Not only did Caldwell testify that he was uncertain whether Hertel had heardhis accusation, but he also testified that he could not remember whether he mentionedthe slowdown to Publisher Harrison and other management officials when they madethe decision to dismiss her.-I have no doubt that the actualreasonfor Hertel's discharge was her union mem-bership and activities. It was in her home that a group of employees met and decidedto jointhe Union.When she protested to, Caldwell that she was not a union memberand therefore her Saturday working hours should not have been changed from theday shift which, as a senior employee she had long enjoyed, to the nightside, Caldwellwas alert to allude to the June 23 organizational meeting which was held in her home.Moreover, on July 7, Hertel was elected secretary-treasurer of the newly charteredlocal union. It is not unreasonableto assumethat the Respondent was aware of this,as it was of her other activities. ,Considering the Respondent's hostility to the Union and its unremittingcampaignto defeat it, the inescapable conclusion follows that the Respondent seized uponHertel's inadvertent proofreading error to get rid of a union adherent. Indeed, Press-room Foreman Clyde Reynolds' prophetic, comment on July 5 after he had attendeda so-called antiunion meeting that Hertel-"had, better watch out because ... she wasthe next one on the list to go" came true. ' Accordingly, I find that the RespondentdiscriminatedagainstHertel in violation of Section 8(a),(3) and (1) of the Act.6.With respect to Strawn's separationThe General Counsel's theory for finding unlawful discrimination against employee'Strawn is-that, as part of its plan to eliminate supporters of the Union, the Respondent,forced Strawn to quit his job by refusing to arrange a work schedule accommodated,to his school program for the fall term at the University of Florida as it had custom-arily done in the past.Denying that it was so motivated, the Respondentinsists that itassignedmakeup manwhose services were required during those hours in orderto meet thepress deadline which had too often been missed. ,-I have great difficulty accepting the Respondent's explanation for refusingto arrangea suitable work schedule for Strawn, who performed other dutiesaswell as pagemakeup.It isquite clear that in the. past the 'Respondent encountered no problem76E. Anthony&Sons—Inc. v.N.L.R.B.,163 F. 2d 22, 26-2,7 (CA.DC.),cert. denied332 U S. 773.-,+., ,, 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDin accommodating his working hours to his school program, even though the hoursdid not conform with established shifts.Certainly, there is no reason to assume thatsuch arrangements were not for the mutual benefit of the Company and Strawn. Theneed for Strawn's services during the fall school term was at least as great as before,if not greater, in view of increased production requirements.Itwould, indeed,strainone's credulity to believe for one moment that there was any possibility that Strawnwould accept the conditions of employment offered him and thereby preclude himselffrom graduating in April 1964.Yet, the Respondent was willing to forgo his serv-ices, despite the fact that at that time it was advertising for printers to do various jobsin the composing room.Moreover, casting further doubt on the Respondent's motiveis the fact that, although it argues that Strawn's services were most needed from 8:30a.m. until press time when the production load was greatest to meet press deadline, it,nevertheless, in July had initially proposed to revise Strawn's hours from his earlymorning schedule to the 4 p.m. to 12:45 a.m. shift.Also not adequately explainedis the absence of any evidence that the Respondent gave serious consideration to theidea of transferring an individual assigned to the night shift who was capable of per-forming page makeup work to the day shift. Such a transfer would have affordedStrawn an opportunity to continue to work while attending the University.Inmy opinion,the only plausible answer for the Respondent'sdisinclination toprovide Strawn with a realistic schedule under which he could work lay in Strawn'sunion sympathies.Although at first the Union was a matter of indifference to him,Strawn later decided to support the Union and attended the July 7 meeting at whichLocal 911 was chartered.Following this meeting, Publisher Harrison's attitudetoward him changed and became visibly unfriendly. In the first week of August,shortly after the Union had filed a petition for a representation election, Strawn toldCaldwellabout Harrison's coolness toward him.In the same conversation,the sub-ject of an NLRB election was brought up with Caldwell impressing upon Strawn thathe would have to decided which way to vote. This elicited Strawn's unequivocalreply that he would have to be on the side of his father-in-law, Dorus Norwood,because his father-in-law's job was not worth a cent if the Union did not succeed.Asrelated above, Norwood's rate of pay had previously been reduced and he was laterdemoted because of his reluctance to cooperate in the Respondent'sopposition tothe Union.Thatitwas Strawn's union sympathies rather than production requirements thatbrought about his separation is further cogently indicated by the fact that when heapplied for part-time sports assignments in another department Harrison directedAssistant Sports Editor Cason not to hire Strawn.It is also significantthat Presidentand Advertising Director Ebersole also thought it advisable first to check with Harri-son whether he had any objection if Ebersole gave Strawnan assignment.Finally,"very revealing"of the Respondent'smotivation underlying Strawn's separation isForeman Swartz'comment to Strawn after expressing his regrets to lose him that bothof them "knew why ... [Strawn] was leaving but he couldn't say it."In light of the Respondent's announced hostility to the Union and all the facts andcircumstances surrounding Strawn's termination,I find that the Respondent's refusalto arrange a satisfactory work schedule for Strawn was a convenient means for elim-inating a union supporter and a prospective union vote in the anticipated Board repre-sentation election.Such conduct was plainly tantamount to a constructive dischargeand a form of discrimination prohibited by Section 8 (a) (3) and (1) of the Act.7.With respect to Glass'separationGlass' case is comparable to Strawn's.Both were university students due to grad-uate in April 1964, who worked for the Respondent part time under a schedule accom-modated to their school program. However, while Strawn was willing to work duringthe fall term a full 40-hour week but not the specific hours demanded by the Respond-ent, Glass' school program would permit him to work on the required night shift butnot more than 25 to 30 hours a week which he had averaged during school terms inthe 4 years of his employment.The Respondent contends that Glass voluntarily resigned because of his inabilityto work a full 40-hour week which the Respondent imposed for production reasons.I find, however, in agreement with the General Counsel,that actually Glass fell aninnocent victim to the Respondent's discriminatory determination to eleminate Strawn,a union supporter,from the plant by refusing to arrange a suitable work schedule forhim.Had the Respondent allowed Glass to continue to work under the prior condi-tions of employment which were denied to Strawn, it would manifestly disclose theRespondent's hand.However,by imposing the same conditions on Glass, as it didon Strawn,it can reasonably be assumed that the Respondent thereby expected "to GAINESVILLE PUBLISHING COMPANY, ETC.631lend an air of legitimacy" 77 to Strawn's termination. If this were not the reason,one may seriously question what production needs the Respondent intended to serveby refusing to retain Glass. Neither at the time of the separation nor even at the timeof the hearing was the Respondent able to secure replacement for Glass. To meet thisdeficiency, the Respondent was actually obliged to transfer the day operator to Glass'night job.and, to put Foreman Caldwell on the machine in the daytime at the expenseof Caldwell's supervisory duties.In these circumstances, the fact that Glass wasindifferent to the Union can have no controlling significance.It is true, as the Respondent urges, that in January 1963, before the advent of theUnion, Mechanical Superintendent Ward told Glass that it would be necessary towork a 40-hour week the following fall.However, when Glass, at Ward's request,attempted to work such hours during the spring term but was unable to continueto do so because it interfered with his studies, Ward permitted him to revert to hisformer 25- to 30-hour schedule, without indicating to Glass that he would be requiredto resume a 40-hour week during the fall school term.In view of the foregoing, I find that the Respondent discriminated against Glass,as it did against Strawn, within the meaning of Section 8 (a) (3) and (1) of the Act.8.With respect to Dennington's dischargeThe Respondent contends that Dennington was discharged because of incompetenceand not because of his union membership or sympathies.However, as indicatedabove, Dennington was not the incompetent machinist the Respondent vainly tried topicture him to be.While he admittedly had his difficulties in repairing TTS per-forating units, they were not substantially different from those experienced during theearlier period of his employment. Indeed, at the time when he was hired, Denningtoninformed Mechanical Superintendent Ward of his limitations due to the fact he hadnever had formal, specialized training in the repair of TTS machines. It is also undis-puted that in order to meet this problem Dennington suggested to Ward and PublisherHarrison during the summer that he or Thomas, the apprentice machinist, or both,be sent to a TTS school to develop these special skills.Although these suggestionswere disregarded at least insofar as Dennington was concerned, Ward, who intendsto replace Dennington as the machinist, testified that the Respondent planned tosend him and Thomas to TTS school.From my careful examination of the evidence in this case, I am persuaded that,whatever shortcomings Dennington might have had in the Respondent's eyes, theywere not the moving cause of the discharge. Significantly, the first warning Denning-ton ever received that he risked losing his job was on August 29 when he was giventwo written unsatisfactory work reports.This was after a Board hearing had alreadybeen had on the Union's representation petition and after Foreman Caldwell had toldDennington that the time had arrived for him to declare on "which side of the fence"he was.Dennington's response was that he was "going along with the union."Onanother occasion in August, Caldwell asked Dennington whether he would considerabandoning the Union to hold this job.In view of the foregoing and the Respondent's inflexible hostility to the Union, Ifind that the Respondent's asserted reason for Dennington's discharge was merely apretext to cloak its determination to defeat the Union's efforts to represent its com-posing room employees.This clearly violated Section 8 (a) (3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connec-tion with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and its free flow.V. THE REMEDYPursuant to Section 10(c) of the Act, I recommend that the Respondent cease anddesist from engaging in the unfair labor practices found herein and that it take certainaffirmative action designed to effectuate the policies of the Act.Since the Respondent discriminatorily discharged employees Lee,78 Arnold, Hertel,and Dennington, the Respondent shall offer them immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to their senior-71N.L.R.B.v.L. J. Williams,d/b/aWilliams Lumber Company,et at.,195 F. 2d 669,772 (C.A.4), cert. denied344 U.S. 834;Wonder State Manufacturing Company v.N.L.R.B.,331 F. 2d 737(C.A. 6).78 The offer heretofore made to Lee is manifestly not sufficient to remedy a discriminatorydischarge. 632DECISIONSOF NATIONALLABOR RELATIONS BOARDity or other rights and privileges.The same reinstatement offer shall be made toemployees Strawn and Glass whose separation the Respondent also caused for-dis-criminatory reasons.However, Strawn and Glass indicated at the hearing that theyhad no intention of pursuing the printing trade upon their graduation from the' Uni-versity of Florida.For this reason, the Respondent shall not be required to makesuch reinstatement offer after their graduation. In addition to the foregoing, theRespondent shall make all six employees whole for any loss of earnings they mayhave suffered by reason of the Respondent's discrimination against them by the pay-ment to each of them of a sum of money equal to that which he or she normally wouldhave earned from the date of the discrimination against him or her to the date of theRespondent's offer of reinstatment less his or her net 'earnings during the said period.With respect to Strawn and Glass, however, the Respondent's liability for backpayshall be for a period not extending beyond their graduation from the university. Back-pay shall be computed with interest on a quarterly basis in the manner prescribed' bythe Board in F.W. Woolworth Company,90 NLRB 289, 291-294, andIsis Plumbing& Heating Co.,138 NLRB 716.'I have also found that the Respondent, as part of its program of interference,restraint, and coercion of employees, discontinued the supervisory "override" ofNorwood, thereby reducing his weekly earnings, and subsequently demoted him toa rank-and-file employee because he refused to assist the Respondent in its unlawfulconduct.'To remedy this violation and to vindicate employees' self-organizationalrights guaranteed in Section 7 of the Act, I find that it will best effectuate the policiesof the Act if thestatus quoas it affects Norwood is reestablished.79Accordingly, Irecommend` that the Respondent reinstate Norwood to his former supervisory or asubstantially equivalent supervisory position, without prejudice to his seniority orother rights and privileges, and restore to him his previously' withdrawn supervisory"override."Furthermore, I recommend that the Respondent reimburse Norwoodfor all moneys lost by him from the time his "override" was discontinued until it isrestored, with interest at 6 percent.'Ihave also found that the Respondent,changed employees' Saturday work schedulesfor discriminatory reasons.To remedy this unfair labor practice, I recommend thatthe Respondent reestablish the situation as it existed on or about July 3, 1963.This,of course, does not mean that the Respondent may not in the future change workschedules for legitimate business reasons.The Union urges that an order issue directing the Respondent to bargain with itas'the exclusive representative of the Respondent's composing room employees.Rely-ing' on the Board's decision inWestern Aluminum,80the Union contends that suchan order is,necessary to cure the Section 8(a) (1) and (3) violations.The Respondent,vigorously'resists this request, while the General Counsel maintains a neutral'position.In my opinion, theWestern Aluminumprinciple is inapplicable to the facts of thepresent case.There, the complaint contained specific allegations that-the employer'unlawfully' refused to bargain with the employees' exclusive representative, whichwere thoroughly litigated at the hearing.Although'the, Board dismissed those-allega-tions on the ground that the representative failed to make a bargaining request, theBoard concluded that since the Union had clearly established its majority status beforethe employer 'committed unfair labor 'practices which were aimed at destroying thismajority, a bargaining order was appropriate under the circumstances. In contrast,however,' the complaint in the present case did not allege an unlawful refusal tobargain or even,a request for such relief.81 Indeed, the General Counsel scrupulouslyavoided taking any position on this matter.While it is true that the Respondent'sunfair labor practices were designed to prevent the Union from securing majoritysupport, the, Union's majority in an appropriate unit at any particular time wasnot'clearlyestablished at the hearing.82For this reason, a bargaining order might wellbe in derogation of employees' guaranteed rights under Section 7 of the Act.Accord-ingly, I deny the Union's request.79Talladega Cotton Factory, Inc.,106 NLRB 295, 299, enfd. 213 F. 2d 109 (CA., 5).Clearly, the Respondent's offer to Norwood of a night foreman's jobis nota substantiallyequivalent supervisory position.80Western Aluminum of Oregon Incorporated,et al,144 NLRB 1191.81Cf.Bannon Mills, Inc.,146 NLRB 611, where the General Counsel specifically indicatedin his complaint and in another document that he was seeking a remedial bargainingorder, although no Section 8(a) (5) violation was alleged. In that case the Board also'found a`clear majority established at the time of the Union's second bargaining demandand granted the requested relief.88At the hearing, the Union offered in evidence Charging Party's' Exhibits 'Nos.' 2, 3, 4,'4 (a)',' 5, '5 (a), and 6 for identification.I reserved ruling on this offer., 'As ' these ex-hibits are relevant on the question of remedy, I now receive them in evidence. GAINESVILLE PUBLISHING COMPANY, ETC.c633'1In view of the nature and' extent of the unfair. laborpracticescommitted by theRespondent,including discriminationwhich, as the Fourth Circuit Court of, Appealsobserved, "goes'to the veryheart of theAct," 83 I find ,a disposition on the Respond-ent's partto engagein other unfairlabor practicesproscribed -by the Act-and,;unlessrestrained,the Respondent,in all likelihood;will.persistin, suchconduct. . 1, accord-ingly, recommendthat the'Respondent cease and desist from in any other mannerinfringing upon the rights guaranteed employees in Section7.of the Act.84,Upon thebasis of the foregoing findings of fact and upon the,entire record in thesecases,Imake thefollowing:CONCLUSIONS OF LAWL The 'Respondent'is engaged in commerce within the meaning, of Section 2(6)and (7) of the Act.' -'. ,;2.TheUnions are labor organizations within the meaning of Section2(5)-of'theAct.'.3.By discriminating in regardto the hireand tenure of employmentby RobertLamar Lee, Richard P. Arnold, Rosemary L. Hertel, William C. Strawn,RaymondA. Glass, andPreston E.Dennington,as to discourage membership in, or activitieson behalf of, the Union, the Respondenthas engaged in and is engaging in, unfairlabor -practiceswithin themeaning of Section 8 (a) (3) ofthe Act.4.By reason of theforegoingconduct and by reducingthe earningsof Ad'AlleyForeman Dorus' E.Norwood and subsequentlydemotinghim to a rank-and-fileemployeebecause ofhis refusalto cooperate in the'Respondent'sunfair labor prac-tices, and by engagingin the pattern ofconduct described in sectionIII,C, 1, of thisDecision,the Respondenthas interfered with,restrained,and coerced employees inthe exerciseof their statutory rights withinthe meaning of Section 8(a) (1) ofthe Act.5.The aforesaidunfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.'RECOMMENDED ORDERUpon theforegoing findings of fact and conclusions of law ai d' upon the entirerecord in the case,and pursuant to Section10(c) ofthe NationalLaborRelations Act,as amended,it is ordered that the Respondent,Gainesville PublishingCompany, aDivision of Cowles Magazines and Broadcasting,Inc.,Gainesville,Florida, its officers,agents, successors,and assigns,shall:1.Cease and desist from: ,-(a)Discouraging membership in Gainesville Typographical Union,No. 911,Inter-national Typographical Union,AFL-CIO,or in any other labor organization, bydischarging employees or discriminating against them in any other manner in regardto their hire or tenure of 'employment or any term,or condition,of employment,by anagreementrequiring membership in a labor organization as a condition of employment,as author-ized by Section 8(a)(3) ofthe Act.(b)Coercivelyinterrogating employees concering,,their union membership, sym-pathies, activities,and meetings;questioning employees as to whether they wouldabandon the above-named Union in order.to retain their jobs;warning employeesdirectly orindirectly not to get involved in the Union and that their,,participation orinterest in union activities will adversely affect their.jobs and conditions of employ-ment; advising employees to seek other jobs because their union activities were knownto the Company;telling employees that another employee was marked for dischargebecause of his or her union sympathies; threatening to run the Union out of the plant;informing employees that it knew the employees who had joined the Union, attendedunion meetings,and engaged in other union activities;impressing upon employees thatthe selection of the Union to represent them was a futile act since the Respondentwould never enter into a'contractwithitbut would engage in dilatory bargainingtactics: announcing during theUnion's organizational campaign that improved hospi-talization benefits and a new pension planwereunder consideration,and thereafter,actually granting a wage increase,for the purpose of discouraging employees fromsupportingtheUnion;changingworkschedules in reprisal for employees' unionsympathies and activities;warning employees not to talk to other employees abouttheUnionat any time; and penalizing supervisory employees,by demoting them,reducing their rate of pay, or discriminating against them'in any other mannerbecause of their,refusal to participate in the Company's unfair labor practices.81N L.R B. v Entwistle Mfg. Co.,120 F. 2d 532, 536(C.4. 4).81N.L R B. v. Empress Publishing Co.,312 U.S 426, 433. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any other manner interfering with, restraining,.or coercing employees inthe exercise of their right to self-organization, to form labor organizations, to joinor assist the above-named Union or any other labor organization, to bargain collec-tively through representatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment, as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act.(a)Offer Robert Lamar Lee, Richard P. Arnold, Rosemary L. Hertel, WilliamC. Strawn, Raymond A. Glass, and Preston E. Dennington immediate and full rein-statement to their former or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make each of them whole for anyloss of earnings suffered by reason of the discrimination against him, as provided in"The Remedy" section of the Trial Examiner's Decision.(b)Offer Dorus E. Norwood immediate and full reinstatement to his former, or asubstantially equivalent supervisory position, without prejudice to his seniority orother rights and privileges, and make him whole for any loss of earnings suffered byreason of the Respondent's unlawful conduct, as provided in the section of the.TrialExaminer's Decision entitled "The Remedy."(c)Reestablish the Saturday work schedule as it existed on or about July 3, 1963,before the Respondent changed it for discriminatory reasons.(d) Preserve and, upon request make available to the Board or its agents, for exam-ination and copying, all payroll records, social security payment records, timecards,personnel records and reports, and all other reports necessary to analyze the amountof backpay due and the right to reinstatement undeFthe terms of this RecommendedOrder.'(e)Post at its place of business in Gainesville, Florida, copies of the attachednotice marked "Appendix." 85Copies of said notice, to be furnished by the RegionalDirector for Region 12, shall, after being duly signed by the Respondent's representa-tive, be posted by the Respondent immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken to insure that said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 12, in writing, within 20 days fromthe receipt of the Trial Examiner's Decision and Recommended Order, what steps theRespondent has taken to comply herewith.8885 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrialExaminer" In the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order".88 In the eventthat this Recommended Order be adopted by the Board, this provisionshallbe modified to read: "Notify said Regional Director for Region 12, in writing, within10 days from the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILLNOT discourage membership in Gainesville Typographical Union,No. 911,InternationalTypographicalUnion,AFL-CIO,or in any other labororganization,by discharging employees or discriminating against them in anyother manner in regard to their hire or tenure of employment or any term orcondition of employment, except to the extent that their rights in that regardmay be affected by an agreement requiring membership in a labor organizationas a condition of employment,as authorization by Section 8 (a) (3) of the Act.WE WILL NOTcoercively interrogate our employees concerning their unionmembership,sympathies,activities,and meetings;question employees whether GAINESVILLE PUBLISHING COMPANY, ETC.,635they would abandon the above-named Union in order to retain their jobs; warnour employees directly or indirectly not to get involved in the Union and thattheir participation or interest in union activities will adversely affect their jobsand conditions of employment;advise employees to seek other jobs because theirunion activitieswere known to the Company; tell employees that anotheremployee was marked for discharge because of his or her union sympathies;threaten to run the Union out of our plant; inform employees that we know theemployees who had joined the Union,attended union meetings,and engagedin other union activities;impress upon employees that the selection of the Unionto represent them was a futile act since the Company would never enter intoa contract with it but wouldengage indilatorybargaining tactics; announce dur-ing the Union's organizational campaign that improved hospitalization benefitsand a new pension plan were under consideration,or actually grant a wageincrease,for the purpose of discouraging employees from supporting the Union;change work schedules in reprisal for employees'union sympathies and activities;warn employees not to talk to other employees about the Union at any time;or penalize supervisory employees by demoting them,reducing their rate of pay,or discriminating against them in any other manner because of their refusal toparticipate in the Respondent's unfair labor practices.WE WILL NOT in any other manner interfere with,restrain,or coerce employ-ees in the exercise of their right to self-organization,to form labor organizations,to join or assist the above-named Union, or any other labor organization, to bar-gain collectively through representatives of their own choosing,to engage inconcerted activities for the purpose of collective bargaining or other mutual aidor protection,or to refrain from any and all such activities,except to the extentthat such right may be affected by an agreement requiring membership in alabor organization as a condition of employment,as authorized by Section 8(a)(3) of the Act.WE WILL offer to our employees listed below immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges,and make them whole for any loss ofearnings suffered by reason of the discrimination against them,as provided inthe section of the Trial Examiner'sDecision entitled"The Remedy."Robert Lamar LeeRosemary L. HertelRaymond A. GlassRichard P.ArnoldWilliam C. StrawnPrestonE. DenningtonWE WILLoffer Dorus E.Norwood immediate and full reinstatement to hisformer or a substantially equivalent supervisory position,without prejudice tohis seniority or other rights and privileges,and make him whole for any loss ofearnings suffered by reason of the Respondent's unlawful conduct,as providedin the section of the Trial Examiner's Decision entitled "The Remedy."'WE WILL reestablish the Saturday work schedule as it existed on or aboutJuly 3, 1963 before the Respondent changed it for discriminatory reasons.All our employees are free to become,remain,or refrain from becoming or remain-ing,members of Gainsville Typographical Union, No. 911, International Typograph-icalUnion, AFL-CIO, except to the. extent that such right may be affected by anagreement,requiring membership in a labor organization as a condition of employ-ment,as authorized by Section 8(a)(3) of the Act.GAINESVILLE PUBLISHING COMPANY, A DIVISION OF COWLESMAGAZINES AND BROADCASTING, INC.Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serving in the ArmedForces of the United States of their right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the-date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office,' RossBuilding, 112 East Cass Street, Tampa, Florida, Telephone No. 223-4623, if theyhave any questions concerning this notice of compliance with its provisions.